 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 1 of 76 PageID# 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 BRIAN CONNELLY, JOSEF DAVIS, HANS                    )
 EUBANKS, EVGENY FEDOROV, KIN MOY,                    )
 MICHAEL PARKER, RICHARD REHAK,                       )
 TRAVIS SIDES, SHENG SU, AND ZOLA                     )
 THORNTON, on behalf of themselves and all others     )
 similarly situated,                                  )
                                                      )
        Plaintiffs,                                   )
                                                      )
 v.                                                   )    Civil Action No.
                                                      )
 VOLKSWAGEN GROUP OF AMERICA, INC.                    )    JURY TRIAL DEMANDED
 a/k/a AUDI OF AMERICA, INC.,                         )
 VOLKSWAGEN AKTIENGESELLSCHAFT,                       )
 and AUDI AKTIENGESELLSCHAFT,                         )
                                                      )
        Defendants.                                   )




                         CLASS ACTION COMPLAINT
______________________________________________________________________________

 Steven T. Webster (VSB No. 31975)                  Kevin R. Dean (Application for admission Pro
 swebster@websterbook.com                           Hac Vice to be submitted upon filing)
 Aaron S. Book (VSB No. 43868)                      John David O'Neill (Application for admission
 abook@websterbook.com                              Pro Hac Vice to be submitted upon filing)
 Webster Book LLP                                   Motley Rice LLC
 300 N. Washington St., Suite 404                   28 Bridgeside Boulevard
 Alexandria, VA 22314                               Mount Pleasant, South Carolina 29464
 (888) 987-9991 (phone and fax)                     Telephone: 843.216.9000
                                                    Facsimile: 843.216.9440
                                                    E-mail: kdean@motleyrice.com
                                                    E-mail: jdoneill@motleyrice.com

Attorneys for the Plaintiffs and for the
Proposed Nationwide Class and State Classes




                                              I-1
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 2 of 76 PageID# 2



                                               TABLE OF CONTENTS


 TABLE OF CONTENTS ........................................................................................................ I-2
 I.        INTRODUCTION......................................................................................................... 2
 II.       PARTIES....................................................................................................................... 9
           A.         Individual and Representative Plaintiffs ........................................................... 9
           B.         Defendants....................................................................................................... 11
 III.      AGENCY .................................................................................................................... 14
 IV.       SUBJECT MATTER JURISDICTION ...................................................................... 14
 V.        PERSONAL JURISDICTION .................................................................................... 14
           A.         VW America ................................................................................................... 14
           B.         VW Germany .................................................................................................. 14
           C.         Audi AG .......................................................................................................... 15
 VI.       VENUE ....................................................................................................................... 16
 VII.      FACTUAL ALLEGATIONS...................................................................................... 16
           A.         The Fourth-Generation EA837 Engine and 3.0L TSI Engine with
                      Supercharger.................................................................................................... 16
           B.         Timing Chain Systems .................................................................................... 18
           C.         The Defective Timing Chain System .............................................................. 21
           D.         Defendants' Knowledge of the Timing Chain System Defect......................... 29
                      1.         Technical Service Bulletins ................................................................. 31
                      2.         National Highway Traffic Safety Administration Complaints ........... 32
                      3.         The Chain Tensioner Redesign ........................................................... 33
 VIII.     Tolling of the Statute of Limitations ........................................................................... 35
           A.         Discovery Rule Tolling ................................................................................... 35
           B.         Fraudulent Concealment Tolling ..................................................................... 36
           C.         Estoppel ........................................................................................................... 36
 IX.       CLASS ACTION ALLEGATIONS............................................................................ 36
           D.         Numerosity and Ascertainability ..................................................................... 43
           E.         Typicality ........................................................................................................ 43
           F.         Predominance of Common Questions ............................................................. 44
           G.         Superiority ....................................................................................................... 44
 CLAIMS FOR RELIEF .......................................................................................................... 46
           COUNT I: IMPLIED AND WRITTEN WARRANTY Magnuson - Moss Warranty

                                                                 I-2
 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 3 of 76 PageID# 3



                         Act (15 U.S.C. §§ 2301, et seq.) ..................................................................... 46
   COMMON LAW CLAIMS .................................................................................................... 47
              COUNT II ................................................................................................................... 47
              COUNT III .................................................................................................................. 49
   STATE LAW CLAIMS .......................................................................................................... 50
   MICHIGAN ............................................................................................................................ 50
              COUNT IV .................................................................................................................. 50
   NEW JERSEY......................................................................................................................... 52
              COUNT V ................................................................................................................... 52
              COUNT VI .................................................................................................................. 55
   NEW YORK ........................................................................................................................... 56
              COUNT VII................................................................................................................. 56
   NORTH CAROLINA ............................................................................................................. 59
              COUNT VIII ............................................................................................................... 59
   OHIO 61
              COUNT IX .................................................................................................................. 61
   VIRGINIA............................................................................................................................... 64
              COUNT X ................................................................................................................... 64
   ALL OTHER STATES AND THE DISTRICT OF COLUMBIA ......................................... 66
              COUNT XI .................................................................................................................. 66


                                           CLASS ACTION COMPLAINT

        Plaintiffs Brian Connelly, Josef Davis, Hans Eubanks, Evgeny Fedorov, Kin Moy, Michael

Parker, Richard Rehak, Travis Sides, Sheng Su, and Zola Thornton (collectively "Plaintiffs"), on

behalf of themselves and all others similarly situated (the "Class" as defined hereinafter), bring

this action against Volkswagen Aktiengesellschaft ("VWAG"), Volkswagen Group of America,

Inc. ("VW America") (together, "VW"), and Audi Aktiengesellschaft ("Audi AG" or "Audi")

(collectively, "Defendants" or "Volkswagen") and allege, based upon information and belief, the

investigation of counsel, and personal knowledge of the individual Plaintiffs as to the allegations

pertaining to themselves, the following:


                                                                   I-3
    Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 4 of 76 PageID# 4



        1.        The allegations herein are based on personal knowledge as to Plaintiffs' own

conduct and are made on information and belief as to all other matters based on an investigation

by counsel:1

                                 I.          INTRODUCTION

        2.        Plaintiffs Brian Connelly, Josef Davis, Hans Eubanks, Evgeny Fedorov, Kin

Moy, Michael Parker, Richard Rehak, Travis Sides, Sheng Su, and Zola Thornton bring this

class action individually and on behalf of all persons in the United States who purchased, own,

owned, lease, or leased a 2011 through 2015 model year 3.0L TFSI VW or Audi vehicle

containing the defective Timing Chain System as defined below (the "Class Vehicles"2), for

Defendants' violations of common and statutory law and concealment of a known defect in the

Class Vehicles.

        3.        Defendants wrongfully and intentionally concealed a defect in the timing

chain system (the "Timing Chain System") of the Class Vehicles, which can fail at any time,

placing consumers at risk of injury and forcing Plaintiffs and members of the Classes (defined

below) to incur out-of-pocket costs to repair or replace the damaged engine parts or their entire

engine. The Timing Chain System contains a device known as a "hydraulic chain tensioner"

that is designed to keep the camshaft and crankshaft sprockets properly engaged and

synchronized by taking up chain slack and applying a certain level of force on the tensioning


1
  Counsel's investigation includes an analysis of publicly available information, including
Defendant's' Technical Service Bulletins, National Highway Traffic Safety Administration
documents and consumer complaints, as well as expert analysis of the defective and redesigned
timing chain tensioners, field investigations, and additional analysis. Plaintiffs believe that a
reasonable opportunity for discovery will provide further support for the claims alleged herein.
2
 The Class Vehicles include but are not limited to the following models: 2015 Audi A5, 2011-
2015 Audi A6, 2012-2015 Audi A7, 2013-2015 Audi A8, 2013-2015 Audi Q5, 2011-2015 Audi
Q7, 2011-2015 Audi S4, 2011-2015 Audi S5, 2014-2015 Audi SQ5, and 2011-2015 Volkswagen
Touareg. Plaintiffs reserve the right to supplement or amend the Class Vehicle description.
                                                 2
 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 5 of 76 PageID# 5



rail. As explained in detail below, the Timing Chain System fails before the end of the useful

life of the engine as the result of a defect in design, materials, manufacturing, and/or

workmanship (the "Timing Chain System Defect"). At a minimum, repairs will exceed

$1,200.00. In some cases, repairs can cost thousands of dollars.

       4.          The Timing Chain System is comprised, inter alia, of the camshaft sprockets,

camshaft chain, camshaft chain hydraulic tensioner, timing gear-tensioning rail, and timing gear

chain rails. The system is depicted in the figure at paragraph 74, infra. Class engines use a

hydraulic timing chain tensioner actuated by engine oil pressure to regulate tension on the timing

chain tensioning rail that applies tension to the timing chain. This tension keeps the timing chain

from jumping the teeth on the sprockets attached to the camshafts and crankshaft and also

maintains synchronization between rotating engine components, including the cylinder valves

and pistons. Without proper timing chain tension and synchronization, the engine will run very

poorly, if at all. Without proper timing chain tension, the timing chain may jump teeth on the

sprockets attached to the camshafts and crankshaft; this is referred to as chain skip and results

in mis-synchronization of the cylinder valves and pistons. If sufficient chain skip and mis-

synchronization occur, the cylinder valves and pistons will collide, resulting in severe internal

damage to the engine.

       5.          The Timing Chain System defect also presents a significant safety risk for

Plaintiffs and members of the Classes. When the Timing Chain System suddenly and

unexpectedly fails, Class Vehicles lose engine power, which causes a loss of power to systems

such as power steering and breaking. These system failures result in an inability to accelerate,

maintain speed, and/or adequately control the steering wheel or fully engage the brakes. Thus,

drivers and occupants of the Class Vehicles are at risk for collisions and other accidents as a



                                                  3
 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 6 of 76 PageID# 6



result of Defendants' failure to disclose the existence of the Timing Chain System defect and

corresponding safety risk.

       6.          Despite Defendants' knowledge of the Timing Chain System Defect,

Defendants have never disclosed to Plaintiffs and members of the Classes that the defect exists

or that drivers and occupants of the Class Vehicles are at risk. Notwithstanding the fact that the

Timing Chain System should operate normally in vehicles for at least 130,000 driven miles, on

information and belief, Defendants have refused to repair or replace the Timing Chain System

outside of the time periods covered by the manufacturer's warranties. Thus, Defendants have

wrongfully and intentionally transferred the cost of repair or replacement of the Timing Chain

System to Plaintiffs and members of the Classes by fraudulently concealing the existence of the

latent defect, which Defendants know will typically fail and cause damage after the expiration

of the warranties. Repairs can range in cost from approximately $1,200.00 (to replace the

tensioner and timing chain) up to approximately $10,000.00 or more (to replace the entire

engine).

       7.          The Timing Chain System defect initially presents during engine startup with

the symptom of excessive rattling noises. These noises typically last from 1 to 3 seconds but

may last much longer.

       8.          A Technical Service Bulletin ("TSB") is a communication from a

manufacturer or distributor of automobiles to its dealer network that identifies and describes a

recurring problem with a particular model or models and that also advises the dealers' service

personnel how to address the problem described. According to TSB-15-16-28 (the "TSB"),

issued by Defendants to its dealer network, these noises are caused by one or both of the

defective upper chain tensioners on the Class Vehicles. While the TSB indicates that these



                                                 4
 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 7 of 76 PageID# 7



noises do not lead to engine damage, the noises are actually a symptom of the Timing Chain

System defect that can cause catastrophic engine damage. The TSB therefore directs service

technicians, "If the rattling noise comes from the area of the timing chains (back of the engine)

for 1-3 seconds after the first start of the day, replace both upper chain tensioners of bank 1 and

bank 2 with the optimized chain tensioners." TSB-15-16-28 (emphasis added).

       9.          The Class Vehicles are equipped with fourth-generation EA837 engines,

which contain the defective Timing Chain System. Because of the defect, the fourth-generation

EA837 engines are prone to premature failure before the end of the useful life of the engine and

before the vehicle has been driven 130,000 miles.

       10.         Defendants designed, manufactured, imported, distributed, marketed, and

sold Class Vehicles with the defective Timing Chain System. The fourth-generation EA837

engine with the defective Timing Chain System is contained in at least the following VW and

Audi Class Vehicles: 2015 Audi A5, 2011-2015 Audi A6, 2012-2015 Audi A7, 2013-2015 Audi

A8, 2013-2015 Audi Q5, 2011-2015 Audi Q7, 2011-2015 Audi S4, 2011-2015 Audi S5, 2014-

2015 Audi SQ5, and 2011-2015 Volkswagen Touareg.

       11.         The Audi Class Vehicles are equipped with fourth-generation EA837 3.0L

TFSI engines designated with engine codes CCAA, CCBA, CGXB, CGXC, CGXD, CJWB,

CJWC, CJWE, CREC, CTUA, CTUB, CTUC, CTUD, CTWA, and CTWB. The Volkswagen

Class Vehicles are equipped with 3.0L TSI engines with supercharger designated with engine

code CGFA. The engines designated with these codes all use similar Timing Chain Systems.

       12.         Based on Defendants' representations in the USA Warranty and Maintenance

schedules for the Class Vehicles, the Timing Chain System is expected to last for the useful life

of the engine or at least 130,000 miles without the need for maintenance, repair, or replacement.



                                                  5
    Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 8 of 76 PageID# 8



For example, owners and lessees of Class Vehicles were provided owner's manuals and USA

Warranty and Maintenance schedules that do not show any Timing Chain System inspection or

maintenance within the first 130,000 miles.3 Indeed, the Timing Chain System is omitted from

the maintenance schedules. Additionally, the Audi Self Study Program for the 3.0L TFSI engine

lists the maintenance interval for the timing drive/chain and timing drive tensioning system as

"Lifetime."4

          13.        Defendants provide warranty coverage for Class Vehicles under one or more

manufacturer's warranties. For illustrative purposes, Defendants currently provide: (1) a New

Vehicle Limited Warranty that includes "virtually bumper to bumper coverage for 3 years or

36,000 miles, whichever occurs first" or 4 years or 50,000 miles, whichever occurs first; and/or

(2) a Powertrain Limited Warranty for "5 years or 60,000 miles whichever occurs first" which

covers "all internal [engine] parts."

          14.        Under warranties provided to members of the Classes, Defendants promised

to repair or replace defective Class Vehicle engine components arising out of defects in materials

and/or workmanship, such as the Timing Chain System defect, at no cost to owners or lessees

of the Class Vehicles. These warranties were provided in Class Vehicle window labels,

Monroney stickers, owner's manuals and brochures, and advertised on Defendants' websites.

          15.        Defendants breached their express and implied warranties through which

they promised to, inter alia, (1) provide Class Vehicles fit for the ordinary purpose for which

they were sold; and (2) repair and correct manufacturing defects or defects in materials or

workmanship of any parts they supplied, including the Timing Chain System.


3
 See Exhibit A (summarizing maintenance schedule and not showing any scheduled Timing Chain
System maintenance for Class Vehicles for 130,000 miles).
4
    See Exhibit B at 45.
                                                 6
 Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 9 of 76 PageID# 9



       16.         Because the latent Timing Chain System defect was present at the time of

sale or lease of the Class Vehicles, Defendants are required to repair or replace the Timing Chain

System under the terms of the warranties.

       17.         Furthermore, given the latent nature of the Timing Chain System defect,

Defendants knew or should have known that the majority of Timing Chain System failures

would occur outside of the warranty periods and have thus wrongfully transferred the costs of

repair or replacement to Plaintiffs and members of the Classes through Defendants' fraudulent

concealment of the defect.

       18.         The costs associated with repairing the Timing Chain System defect and/or

resultant damage are significant and no reasonable consumer expects to incur such costs during

the useful life of the engine given Defendants' representations in the USA Warranty and

Maintenance schedules.

       19.         Knowledge and information regarding the Timing Chain System defect was

in the exclusive and superior possession of Defendants and their dealers and was not provided

to Plaintiffs and members of the Classes, who could not reasonably discover the defect through

due diligence.

       20.         Based on pre-production testing, design failure mode analysis, and consumer

complaints to dealers, inter alia, Defendants knew or should have known of the premature

failure of the Timing Chain System in the Class Vehicles and fraudulently concealed the defect

from Plaintiffs and members of the Classes.

       21.         Defendants misrepresented the standard, quality, or grade of the Class

Vehicles and knowingly, actively, and affirmatively concealed the existence of the Timing

Chain System defect to increase profits and decrease costs by selling additional Class Vehicles



                                                 7
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 10 of 76 PageID# 10



and by transferring the costs of repair or replacement of the Timing Chain System to owners

and lessees of the Class Vehicles, including Plaintiffs and members of the Classes. Defendants

have acknowledged the Timing Chain System defect by releasing several Technical Service

Bulletins describing the issue to their exclusive network of dealerships beginning in or around

March 2015.

       22.         Plaintiffs and members of the Classes assert claims against Defendants for

fraudulent concealment, breach of express and implied warranties, violation of The Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301 et seq., unjust enrichment, and violations of consumer

fraud and unfair and deceptive trade practices statutes under the laws of each of the states of

Alaska, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii,

Idaho, Illinois, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,

Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Jersey, New Mexico, New

York, North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina, South Dakota,

Vermont, Virginia, Washington, West Virginia, Wisconsin, and the District of Columbia.

       23.         Defendants knowingly omitted, concealed, and suppressed material facts

regarding the defective Timing Chain System and its corresponding safety risk, and

misrepresented the standard, quality, or grade of the Class Vehicles, which directly caused harm

to Plaintiffs and members of the Classes. As alleged herein, Defendants' wrongful conduct has

harmed owners and lessees of the Class Vehicles, and Plaintiffs and members of the Classes are

entitled to damages, injunctive relief, and declaratory relief.

       24.         As a direct result of Defendants' wrongful conduct, Plaintiffs and members

of the Classes have suffered damages, including, inter alia: (1) out-of-pocket expenses for repair

or replacement of the Timing Chain System, other engine parts, and/or the entire engine; (2)



                                                  8
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 11 of 76 PageID# 11



costs for future repairs and/or replacements; (3) sale of their vehicle at a loss; and/or (4)

diminished value of their vehicles.

                                      II.     PARTIES

                       A.      Individual and Representative Plaintiffs

       25.        Plaintiff and proposed class representative Brian Connelly is a resident and

citizen of Hoboken, New Jersey. In January of 2017, Mr. Connelly purchased a used 2012 Audi

Q7 from Market Auto Sales in Patterson, New Jersey. Mr. Connelly's 2012 Audi Q7 was

purchased with 49,478 miles on the odometer. At the time of purchase, Mr. Connelly did not

know about the latent Timing Chain System defect. Mr. Connelly would not have purchased the

vehicle had Defendants disclosed the latent Timing Chain System defect.

       26.        Plaintiff and proposed class representative Josef Davis is a resident and

citizen of Westerville, Ohio. In May of 2018, Mr. Davis purchased a used 2013 Audi Q7 at the

Toy Barn in Dublin, Ohio. At the time of purchase, Mr. Davis did not know about the latent

Timing Chain System defect. Mr. Davis would not have purchased the vehicle had Defendants

disclosed the latent Timing Chain System defect.

       27.        Plaintiff and proposed class representative Hans Eubanks is a resident and

citizen of Douglasville, Georgia. In July of 2014, Mr. Eubanks purchased a 2011 Audi Q5 at

CarMax in Norcross, Georgia. In August of 2019, Mr. Eubanks was forced to have the latent

Timing Chain System defect in his 2011 Audi Q5 repaired at a cost in excess of $3,000.00. At

the time of purchase, Mr. Eubanks did not know about the latent Timing Chain System defect.

Mr. Eubanks would not have purchased the vehicle had Defendants disclosed the latent Timing

Chain System defect.

       28.        Plaintiff and proposed class representative Evgeny Fedorov is a resident and

citizen of Somerville, Massachusetts. In December of 2018, Mr. Fedorov purchased a 2012 Audi

                                               9
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 12 of 76 PageID# 12



A6 from Herb Chambers in Massachusetts. At the time of purchase, Mr. Fedorov did not know

about the latent Timing Chain System defect. Mr. Fedorov would not have purchased the vehicle

had Defendants disclosed the latent Timing Chain System defect.

       29.        Plaintiff and proposed class representative Kin Moy is a resident and citizen

of Warren, Michigan. In September of 2018, Mr. Moy purchased a 2011 Audi A6 Quattro

Prestige from Plymouth Auto Sales in Plymouth, Michigan. At the time of purchase, Mr. Moy

did not know about the latent Timing Chain System defect. After purchasing the vehicle, Mr.

Moy experienced mechanical problems and had the vehicle towed to his mechanic for

inspection. Upon inspection, it was determined that the latent Timing Chain System defect was

present and the car was totaled. At the time of purchase, Mr. Moy did not know about the latent

Timing Chain System defect. Mr. Moy would not have purchased the vehicle had Defendants

disclosed the latent Timing Chain System defect.

       30.        Plaintiff and proposed class representative Michael Parker is a resident and

citizen of Chesapeake, Virginia. On October 10, 2018, Mr. Parker purchased a 2015 Audi Q7

from Audi of Virginia Beach. At the time of purchase, Mr. Parker did not know about the latent

Timing Chain System defect. Since the purchase, Mr. Parker has noticed that his vehicle rattles

on a cold start. Mr. Parker would not have purchased the vehicle had Defendants disclosed the

latent Timing Chain System defect.

       31.        Plaintiff and proposed class representative Richard Rehak is a resident and

citizen of East Greenville, Pennsylvania. In October of 2017, Mr. Rehak purchased a 2013 Audi

Q7 from Audi of Allentown in Allentown, Pennsylvania. The vehicle had approximately 31,000

miles on the odometer at the time of purchase. At the time of purchase, Mr. Rehak did not know

about the latent Timing Chain System defect. Mr. Rehak would not have purchased the vehicle



                                               10
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 13 of 76 PageID# 13



had Defendants disclosed the latent Timing Chain System defect.

       32.        Plaintiff and proposed class representative Mr. Travis Sides is a resident and

citizen of Jamestown, North Carolina. In June of 2018, Mr. Sides purchased a 2012 Audi A7

from Highline Auto Sales, Inc. in Willowbrook, Illinois. On December 21, 2018, Mr. Sides was

forced to replace the timing chain and guides in his Audi A7. This repair of the latent Timing

Chain System cost Mr. Sides approximately $5,800. At the time of purchase, Mr. Sides did not

know about the latent Timing Chain System defect. Mr. Sides would not have purchased the

vehicle had Defendants disclosed the latent Timing Chain System defect.

       33.        Plaintiff and proposed class representative Mr. Sheng Su is a resident and

citizen of Jamacia, New York. In January of 2019, Mr. Su purchased a 2011 Audi Q7. Since the

date of purchase, Mr. Su has experienced the "rattling noise," which is a typical precursor to a

potentially catastrophic manifestation of the latent Timing Chain System defect. At the time of

purchase, Mr. Su did not know about the latent Timing Chain System defect. Mr. Su would not

have purchased the vehicle had Defendants disclosed the latent Timing Chain System defect.

       34.        Plaintiff and proposed class representative Mrs. Zola Thornton is a resident

of Johnson City, Tennessee. In August of 2019, Mrs. Thornton purchased a 2014 Audi A7 from

HGreg in Miami, Florida. At the time of purchase, Mrs. Thornton did not know about the latent

Timing Chain System defect. Mrs. Thornton would not have purchased the vehicle had

Defendants disclosed the latent Timing Chain System defect.

                                       B.     Defendants

       35.        Defendant Volkswagen Aktiengesellschaft ("VWAG" or "VW Germany") is

a German corporation with its principal place of business in Wolfsburg, Germany. VWAG is

the parent company of VWGOA. Volkswagen AG designs, develops, manufacturers, and sells


                                                11
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 14 of 76 PageID# 14



automobiles.

       36.         On January 11, 2017, VWAG entered into a plea agreement (the "Criminal

Plea Agreement") with the United States of America, by and through the Department of Justice,

by which VWAG pled guilty to: (1) a violation of 18 U.S.C. §371 (Conspiracy to commit

offense or to defraud United States), (2) obstruction of justice in violation of 18 U.S.C. §1512(c),

and (3) introducing imported merchandise into the United States by means of false statements

in violation of 18 U.S.C. §542.

       37.         As a term of the Criminal Plea Agreement, VWAG agreed to three years of

probation, which required, inter alia, that VWAG commit no further crimes, be truthful at all

times with the Court, and to implement a compliance and ethics program designed to prevent

and detect fraudulent conduct throughout its operations.

       38.         Volkswagen Group of America, Inc., d/b/a Audi of America, Inc.

("VWGOA" or "VW America") is a corporation organized under the laws of the State of New

Jersey, with its principal place of business located at 2200 Ferdinand Porsche Dr., Herndon,

Virginia 20171, within this judicial district. VWGOA is a wholly-owned subsidiary of VWAG,

and it engages in business activities in furtherance of the interests of VWAG, including the

advertising, marketing, and sale of VW automobiles nationwide.

       39.         Audi Aktiengesellschaft ("Audi AG") is a German corporation with its

principal place of business in Ingolstadt, Germany. Audi AG is a wholly-owned subsidiary of

VW Germany. Audi AG designs, develops, manufacturers, and sells automobiles.

       40.         At all relevant times, VW America acted as an authorized agent of VW AG

and Audi AG while performing various activities in the Commonwealth of Virginia, including

but not limited to advertising, sales, issuance of warranties, warranty repairs, dissemination of



                                                  12
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 15 of 76 PageID# 15



technical information, and monitoring the performance of VW and Audi vehicles in the United

States, including substantial activities that occurred within this judicial district.

        41.        At all times relevant to this action, Defendants manufactured, distributed,

sold, leased, and warranted the Class Vehicles under the VW and Audi brand names throughout

the United States. Defendants designed, manufactured, and/or installed the defective Timing

Chain System in the Class Vehicles. Defendants also developed and disseminated the owner's

manuals and warranty booklets, USA Warranty and Maintenance schedules, advertisements,

and other promotional materials relating to the Class Vehicles.

        42.        VW America, VW Germany, and Audi AG operate a joint venture for their

mutual benefit (the "Joint Venture") whereby those parties agreed to assist each other in

designing, manufacturing, importing, marketing, distributing, selling, and warranting motor

vehicles in the United States, including the Class Vehicles at issue in this case. At the critical

stages in the foregoing activities, VWGOA, VWAG, and Audi AG acted as the agent for each

other in pursuing their common goal of selling Volkswagen-branded and Audi-branded

automobiles in the United States, including the Class Vehicles. At all relevant times herein,

VWGOA, VWAG and Audi AG each maintained a voice in the control and management of this

Joint Venture, and each shared in the profits and losses of the enterprise. The Joint Venture arose

in Virginia and is centered in Virginia, and therefore, Virginia law controls the rights and

liabilities of the Joint Venture vis-à-vis third parties. Under Virginia law, each joint venturer is

jointly and severally liable for tortious acts committed in furtherance of the enterprise. Given

the foregoing, VWGOA, VWAG, and Audi AG are jointly and severally liable for the tortious

acts of each other, including those acts set forth herein relating to the Class Vehicles. The term

"Volkswagen" as used herein refers to both the Joint Venture and collectively to VWGOA,



                                                   13
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 16 of 76 PageID# 16



VWAG, and Audi AG.

                                         III.    AGENCY


        43.        At all relevant times herein, VWGOA, VWAG, and Audi AG acted as the

agents of each other, and the fraudulent concealment at issue in this lawsuit and described below

in more detail was committed by VWGOA, VWAG, and Audi AG with knowledge that

consumers, including Plaintiffs and members of the Classes, would be harmed. Each of the

Defendants knowingly and intentionally concealed the fact of the latent Timing Chain System

defect, a fact that was material to Plaintiffs' and Class Members' purchases of the Class Vehicles,

all while knowing that Plaintiffs and Class Members were acting on the assumption that no such

latent defect existed.

                         IV.        SUBJECT MATTER JURISDICTION

        44.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d).

The matter in controversy, exclusive of interest and costs, exceeds the sum or value of

$5,000,000; this is a class action in which there are more than 100 members of the Classes; and

there is at least minimal diversity.

                               V.      PERSONAL JURISDICTION

                                            A. VW America

        45.        Personal jurisdiction over VW America in Virginia is proper because it is a

corporate citizen of Virginia, having registered to do business with the Virginia State

Corporation Commission, and maintaining its principal place of business in Fairfax County,

Virginia.

                                       B.       VW Germany

        46.        Personal jurisdiction over VW Germany in Virginia is proper because


                                                 14
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 17 of 76 PageID# 17



VWAG, directly and indirectly: (a) transacts business in Virginia; (b) supplies services or things

in Virginia; (c) caused tortious injury by an act or omission in Virginia; (d) caused tortious

injury in Virginia by an act or omission outside Virginia; and, (e) regularly does or solicits

business, engages in a persistent course of conduct, and derives substantial revenue from goods

used or consumed or services rendered in Virginia. See Va. Code § 8.01-328.1. This includes

all sales of the Volkswagen Class Vehicles, which were manufactured by VW Germany and

shipped to the United States, whereupon title was transferred to VWGOA in Virginia by virtue

of a manufacturer's certificate of origin issued by VWAG.

       47.         Personal jurisdiction over VW Germany in Virginia is also proper because

the Virginia contacts of VW America concerning the fraudulent concealment that forms the

basis of this lawsuit can be imputed to VW Germany pursuant to the agency relationship that

exists between and among the parties and also by virtue of the Joint Venture. For all the

foregoing reasons, personal jurisdiction over VWAG in Virginia is proper.

                                         C.      Audi AG

       48.         Personal jurisdiction over Audi AG in Virginia is proper because Audi AG,

directly and indirectly: (a) transacts business in Virginia; (b) supplies services or things in

Virginia; (c) caused tortious injury by an act or omission in Virginia; (d) caused tortious injury

in Virginia by an act or omission outside Virginia; and, (e) regularly does or solicits business,

engages in a persistent course of conduct, and derives substantial revenue from goods used or

consumed or services rendered in Virginia. See Va. Code § 8.01-328.1. This includes all sales

of the Audi-branded Class Vehicles, all of which were manufactured by Audi AG and shipped

to the United States, whereupon title was transferred to VWGOA in Virginia by virtue of a

manufacturer's certificate of origin issued by Audi AG.


                                                 15
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 18 of 76 PageID# 18



       49.         Personal jurisdiction over Audi AG in Virginia is also proper because the

Virginia contacts of VW America concerning the fraudulent concealment that forms the basis

of this lawsuit can be imputed to Audi AG pursuant to the agency relationship that exists

between and among the parties and also by virtue of the Joint Venture. For all the foregoing

reasons, personal jurisdiction over Audi AG in Virginia is proper.

                                         VI.     VENUE

       50.         Venue is proper in this District under 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiffs' claims occurred in this

judicial district. Specifically, Volkswagen directed and controlled the acts that give rise to the

allegations set forth in this lawsuit from VWGOA's headquarters in Herndon, Virginia.

                              VII.    FACTUAL ALLEGATIONS

      A. The Fourth-Generation EA837 Engine and 3.0L TSI Engine with Supercharger

       51.         Defendants are manufacturers of vehicles sold under the VW and Audi

brands throughout the United States. Defendants designed, manufactured, imported, distributed,

marketed, and sold the Class Vehicles in the United States. Defendants also administer

applicable warranties and provide service and maintenance for the Class Vehicles through their

extensive network of authorized dealers and service providers nationwide.

       52.         Plaintiffs and members of the Classes purchased, leased, own, owned, and/or

lease Class Vehicles.

       53.         The Class Vehicles are equipped with 3.0L TFSI fourth-generation EA837

engines or 3.0L TSI engines with supercharger (the "Class Engines") in model year 2011-2015

vehicles. These engines contain the defective Timing Chain System, which is prone to premature

failure, creating a safety risk, damaging engines, and in many cases forcing Plaintiffs and

members of the Classes to pay thousands of dollars to repair or replace the damaged engine parts

                                                 16
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 19 of 76 PageID# 19



or entire engine. The Audi Class Vehicles are equipped with fourth-generation EA837 3.0L

TFSI engines designated with engine codes CCAA, CCBA, CGXB, CGXC, CGXD, CJWB,

CJWC, CJWE, CREC, CTUA, CTUB, CTUC, CTUD, CTWA, and CTWB. The Volkswagen

Class Vehicles are equipped with 3.0L TSI engines with supercharger designated with engine

code CGFA.

       54.        Among other updates from earlier engines, the fourth-generation EA837

engine is equipped with the defective Timing Chain System as alleged herein. According to the

Fourth-generation Audi 3.0L V6 TFSI engine EA837 (evo) self-study program, "The third-

generation 3.0L V6 TFSI engine was revised with the aim of significantly improving fuel

economy while retaining all the desirable characteristics of the previous engine. This was

achieved by making the modifications listed below. Friction in the base engine was reduced by

9 % by utilizing an improved chain drive." See Exhibit B at 2.

       55.        Volkswagen Class Vehicles equipped with 3.0L TSI engines with

supercharger are equipped with the defective Timing Chain System as alleged herein. According

to the "3.0L V6 245kW TSI engine with supercharger in the Touareg Hybrid" self-study

program, "The 3.0 l V6 engine with supercharger and hybrid drive sees Volkswagen employ a

new drive concept. The engine is fitted in the Touareg Hybrid model year 2011 ... The engine

has already been used at Audi without the hybrid combination." See Exhibit C at 2.

       56.        Audi and Volkswagen Class Vehicles are all equipped with the same timing

chain tensioner. Part numbers for the replacement timing chain tensioner are indicated in Audi

Service Bulletin, TSB-15-16-28. The replacement part numbers, 06E109217AH and

06E109218AJ, and the parts they superseded indicate the Class Vehicles all use the same part




                                               17
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 20 of 76 PageID# 20



based on Audi and Volkswagen online parts catalogs.5

                                 B.      Timing Chain Systems

       57.        In order for a conventional four stroke internal combustion engine such as the

Class Engines to function, fuel and air must be mixed in a cylinder and the mixture is then

ignited with a spark. The resulting "combustion" causes the pistons to reciprocate and the

crankshaft to rotate. Waste products of the combustion process are then removed to permit

further combustion to occur. In a conventional gasoline powered automobile, the combustion

occurs in an engine cylinder. The addition of fuel and air, ignition, and the removal of

combustion products must occur in a carefully regulated sequence to permit the engine to

operate.

       58.        To regulate the intake of fuel and air and the exhaust of waste byproducts, all

Class Vehicles contain a timing system that controls the timing of the opening and closing of

the engine's intake valves (responsible for releasing fuel and air into the engine cylinder) and

exhaust valves (responsible for clearing the byproducts of combusted fuel and air). A timing

chain connects the crankshaft (connected to the pistons) to the camshafts—which open and close

the cylinder valves. The camshafts are designed to open and close both the intake and exhaust

valves in specifically timed intervals, which are synchronized to the pistons.

       59.        The Class Engines are both six-cylinder supercharged gasoline engines,



5
   See VW Online Store and Catalog, https://parts.vw.com/p/Volkswagen__/TENSIONER
/54570609/06E109217AH.html (last visited October 17, 2019); VW Online Store and Catalog,
https://parts.vw.com/p/Volkswagen__/Engine-Timing-Chain-Tensioner-Tension-arm--Cam-To-
Cam/75727534/06E109217AM.html (last visited October 17, 2019); Audi of America,
https://parts.audiusa.com/p/Audi__/TENSIONER/54570609/06E109217AH.html (last visited
October 17, 2019); Audi of America, https://parts.audiusa.com/p/Audi__/Engine-Timing-Chain-
Tensioner-Tension-arm--Cam-To-Cam/75727534/06E109217AM.html (last visited October 17,
2019).
                                                18
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 21 of 76 PageID# 21



employing a double overhead camshaft ("DOHC") configuration with two camshafts connected

to the crankshaft by a timing chain to ensure that the operating cycle is timed correctly. Both

engines are interference engines, which is a type of four-stroke engine in which one or more of

the intake or exhaust valves, in the fully open position, extend into the area into which the piston

also travels.

        60.        In an interference engine, if the camshaft timing is sufficiently off due to a

stretched, broken, or dislocated timing chain, catastrophic engine failure occurs because the

pistons will slam into the valves, leading to damaged pistons or valves (or both) and requiring

expensive repair or replacement of the engine. Figure 1, below, is a diagram of the labeled

components of a DOHC engine with one dedicated camshaft to regulate the intake valves and

one dedicated camshaft to regulate the exhaust valves.




                                          FIGURE 1

        61.        The four-stroke cycle is demonstrated by Figures 2 through 5 below.




                                                  19
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 22 of 76 PageID# 22




     FIGURE 2:              FIGURE 3:                  FIGURE 4:                  FIGURE 5:
      INTAKE              COMPRESSION                  IGNITION                   EXHAUST

       62.         Figure 2 illustrates the "Intake" stage of the cycle. In this stage of the cycle,

the intake camshaft actuates the intake valve allowing the fuel and air mixture to enter the piston

combustion chamber.

       63.         Figure 3 illustrates the "Compression" stage of the cycle. In this stage of the

cycle, the intake valve camshaft and the exhaust valve camshaft disengage from actuating the

respective valves allowing the piston chamber to close. The rising piston compresses the mixture

of air and fuel immediately below the spark plug for optimal combustion.

       64.         Figure 4 illustrates the "Ignition" or "Power" stage of the cycle. In this stage

of the cycle, the spark plug ignites the compressed mixture of air and fuel in the sealed piston

combustion chamber. This ignition and the resultant expansion of gas drives the piston down.

       65.         Figure 5 illustrates the "Exhaust" stage of the cycle. In this stage of the cycle,

the exhaust camshaft actuates the exhaust valve allowing the rising piston to expel the

combusted mixture of air and fuel.

       66.         The same process detailed above repeats itself for all of the engine's pistons

in a synchronized fashion.


                                                  20
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 23 of 76 PageID# 23



          67.        For this four-stroke cycle to operate as designed, the crankshaft and the

camshafts must be connected so that piston movement and valve actuation are fully

synchronized. A physical connection between the crankshaft and camshaft is typically

maintained using a timing belt or a timing chain. The Class Vehicles use a timing chain to

maintain the connection between the crankshaft and the camshaft. In the event of timing system

failure, synchronization is lost and the four-stroke cycle will be disrupted causing problems such

as an inability to start, accelerate, or maintain speed, immediate power loss, and/or catastrophic

engine failure.

          68.        When a piston drives into open intake or exhaust valves, extensive damage

can be caused to the engine, typically resulting in sudden failure. Numerous dangerous

conditions can occur as a result of sudden engine failure, including stoppage on busy roadways

as well as loss of power-assisted brakes and the power steering system. In these circumstances,

additional force is required to steer and stop the vehicle.

          69.        Thus, a properly functioning Timing Chain System is crucial to the safe and

reliable operation of the Class Vehicles.

                            C.     The Defective Timing Chain System

          70.        Based on Defendants' representations in the USA Warranty and Maintenance

schedules provided with the Class Vehicles, a Timing Chain System is intended and reasonably

expected to last for the useful life of the engine and at least 130,000 miles6 without the need for

repair or replacement.

          71.        According to the Class Vehicles' maintenance schedules, the Timing Chain

System in the Class Vehicles is expected to last beyond the warranty periods and should not


6
    See Exhibit A at 3.
                                                  21
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 24 of 76 PageID# 24



require any maintenance or even inspection during the useful life of the engine. For example,

the 2011-2017 MY Audi Maintenance Schedule (for all models) does not require maintenance

or inspection of the Timing Chain System within 130,000 miles (the highest number of miles

shown in the maintenance schedule) for any of the Class Vehicles. See Exhibit A. Thus, the

failure of the Timing Chain System in the Class Vehicles occurs prematurely and before any

reasonable consumer would expect the failure to occur.

       72.        The figures below depict the Timing Chain System in the Audi 3.0L V6 TFSI

and the VW 3.0L TSI:




                                              22
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 25 of 76 PageID# 25




               Hydraulic Tensioners




             FIGURE 6: Audi 3.0L V6 TFSI Timing Chain System7




7
 See Exhibit B at 13, Self Study Programme 624 – Fourth-generation Audi 3.0l V6 TFSI engine
EA837 (evo) (callouts added).
                                            23
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 26 of 76 PageID# 26




                  FIGURE 7: VW 3.0L TSI Timing Chain System8
       73.         The source of the latent defect in the Timing Chain System is labeled the

"Hydraulic Tensioner" (the "Chain Tensioner") in the above illustrations. The Chain Tensioner

is an internal engine component that automatically controls tension on the timing chain and is

intended to prevent the timing chain from skipping. The Chain Tensioner is critical because if

tension is not maintained on the timing chain, the chain can "jump a tooth" on the camshaft drive

sprocket and set off a chain reaction—causing bent valves, extensive damage to engine parts,

and, ultimately, catastrophic engine failure.

       74.         The Chain Tensioner controls tension by utilizing oil pressure augmented by

an internal spring to push an integrated piston with a controlled force against a timing chain

tensioning rail that presses against the chain and keeps it in proper tension. There is only oil

pressure tensioning the chain, however, when the vehicle is turned on and the engine is running.



8
  See Exhibit C at 11, Self Study Programme 452 – The 3.0 l V6 245kW TSI engine with
supercharger in the Touareg Hybrid (callouts added).
                                                24
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 27 of 76 PageID# 27



When the vehicle is turned off and during startup, when there is no oil pressure or oil pressure

is low, the Chain Tensioner uses only the spring force to keep the piston from collapsing and

releasing the tension in order to keep the chain tight. The following photographs of a defective

Chain Tensioner (part number 06E109218AC, engine timing chain tensioner, tension arm, upper

right)9 obtained from a Class Vehicle highlight the main parts of the Chain Tensioner:




                   FIGURE 8: Chain Tensioner p/n 06E109218AC




                              FIGURE 9: Plunger Assembly




9
 Other chain tensioners have been identified by the following part numbers: 06E109217AB and
06E109217AD, engine timing chain tensioner, tension arm, upper left.
                                                25
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 28 of 76 PageID# 28




                     FIGURE 10: Plunger Assembly Cross-section

       75.         In the Chain Tensioner, the inlet for hydraulic oil is connected to the high-

pressure chamber by a check valve mounted on the inner plunger, Figure 10. The check valve

permits oil to freely flow from the inlet to the high-pressure chamber as the plunger protrudes

from the housing. Thus, the hydraulic pressure of the oil and the force exerted by the spring

cause the plunger to impart tension to a chain. On the other hand, chain tension may become

greater than the combined force of the spring and oil pressure. At this point, chain tension will

tend to force the plunger in the reverse direction, inwardly towards the housing. The check valve,

however, restricts the reverse flow of oil from the high-pressure chamber to the inlet. Due to the

incompressibility of oil, the piston is thus limited in its reverse movement within the piston

chamber. In such a fashion, the tensioner achieves a so-called no-return function, i.e.,

movements are easy in one direction but difficult in the reverse direction. A small clearance

between the two halves of the plunger, the leakage gap, permits limited fluid flow out of the

high-pressure chamber. This allows the piston some limited movement in the reverse direction,

i.e., to retract somewhat. This feature provides for excessive tensioning forces to be attenuated.


                                                 26
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 29 of 76 PageID# 29



However, if no oil pressure is present, excessive tensioning forces will cause the increased

retraction of the plunger. Thus, the piston does not hold the proper tension on the chain when

the engine is off and during engine startup during the short time before engine oil pressure is

built up to its normal level. As a result, the low tension on the chain can allow the chain to "jump

a tooth" on a camshaft drive sprocket, causing the camshaft to be "out of time" with the

crankshaft and pistons.

          76.      Thus, when the engine is "out of time," valves will open and close at the

wrong time, allowing the pistons to hit and bend the valves when the pistons come up on the

compression stroke.

          77.      Figure 11 below, demonstrates how the valves bend after being struck by the

piston:




                                        FIGURE 11
          78.      Bent valves, as shown in Figure 11, are a very significant repair item on an

engine and cost thousands of dollars to repair.

          79.      No reasonable consumer expects to spend thousands of dollars to repair or


                                                  27
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 30 of 76 PageID# 30



replace essential engine components (or the entire engine) during the useful life of the engine.

Further, Plaintiffs and members of the Classes do not reasonably expect their Timing Chain

System to fail before the end of the useful life of the engine (see supra, ¶ 8 & n.3) or to pay to

repair or replace their Timing Chain System or engine in the event of a Timing Chain System

failure.

           80.     As a direct result of Defendants' wrongful concealment of the latent Timing

Chain System defect, Plaintiffs and members of the Classes have been or will be forced to pay

thousands of dollars to replace or repair the Timing Chain System, other parts affected by the

system's failure, and/or the entire engine.

           81.     As detailed herein, Plaintiffs and members of the Classes also suffered

diminished market value and other damages related to their purchase or lease of the Class

Vehicles as a direct result of Defendants' material misrepresentations and knowing and

intentional concealment of the true standard, quality, or grade of the Class Vehicles and/or the

existence of the latent Timing Chain System defect. The fact that the Timing Chain System is

prone to premature failure is material to Plaintiffs and members of the Classes both because it

subjects Plaintiffs and members of the Classes to unexpected costs of repair or replacement

ranging in the thousands of dollars, and because the sudden failure of the Timing Chain System

presents a risk of injury and/or death to drivers and passengers of the Class Vehicles. The Timing

Chain System is an integral component of the Audi 3.0L V6 TFSI and the VW 3.0L TSI engines

in the Class Vehicles and its failure can lead to the inability to accelerate or maintain speed

and/or catastrophic engine failure. These types of failures subject drivers and passengers of the

Class Vehicles to safety risks, including the potential for rear-end collisions and other accidents.

As a result of Defendants' material misrepresentations and knowing and intentional



                                                  28
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 31 of 76 PageID# 31



concealment, including the failure to disclose that the Class Vehicles are prone to premature

Timing Chain System failure, Defendants have recklessly placed Plaintiffs and members of the

Classes and the occupants of the Class Vehicles at risk.

             D.      Defendants' Knowledge of the Timing Chain System Defect

       82.        Defendants knowingly and intentionally concealed from Plaintiffs and

members of the Classes the latent Timing Chain Defect in the Class Vehicles.

       83.        Knowledge and information regarding the Timing Chain System defect were

in the exclusive and superior possession of Defendants and their dealers, and that information

was not provided to Plaintiffs and members of the Classes. Based on pre-production testing, pre-

production design failure mode analysis, production design failure mode analysis, early

consumer complaints made to Defendants' network of exclusive dealers, aggregate warranty

data compiled from those dealers, repair order and parts data received from the dealers,

consumer complaints to dealers and the National Highway Traffic Safety Administration

("NHTSA"), and testing performed in response to consumer complaints, inter alia, Defendants

were aware of the premature failure of the Timing Chain System in the Class Vehicles and

fraudulently concealed the defect and safety risk from Plaintiffs and members of the Classes.

Defendants knew that the latent Timing Chain System defect was material to owners and lessees

of the Class Vehicles and was not known or reasonably discoverable by Plaintiffs and members

of the Classes before they purchased or leased Class Vehicles, or before the warranties on their

Class Vehicles expired.

       84.        Defendants had actual knowledge that design, manufacturing, materials

and/or workmanship defects were causing extensive irreversible premature performance

degradation in the Timing Chain Systems shortly after production of the Class Vehicles


                                                29
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 32 of 76 PageID# 32



commenced. Defendants engaged in extensive field research and quality investigations and

analysis before redesigning the specifications for the defective part, rebidding the new part, and

manufacturing and distributing the new part. In addition, Defendants have a continuing legal

obligation pursuant to federal law to monitor defects that can cause a safety issue and to report

them within five working days of learning of them. See 49 U.S.C. § 30118(c); 49 C.F.R.

§ 573.6.10 Defendants therefore assiduously monitor warranty claims rates, customer

complaints, and the NHTSA–ODI website and the complaints filed therein in order to comply

with their reporting obligations under federal law.

       85.         As recognized in the Class Vehicles' owner's manuals, Defendants knew that

any defect that can potentially lead to engine failure, such as the Timing Chain System defect,

presents a serious safety risk.

       86.         Numerous dangerous conditions occur when the engine suddenly fails,

including that the power-assisted brakes may cease operating and the power steering system

fails. Thus, additional force is required to steer and stop the vehicle, and drivers and occupants

are at risk for accidents. Additionally, engine failure on any roadway presents a serious

foreseeable safety risk due to the presence of other moving vehicles.


10
  See also 49 C.F.R. § 576.6 (providing, "Records to be maintained by manufacturers under this
part include all documentary materials, films, tapes, and other information-storing media that
contain information concerning malfunctions that may be related to motor vehicle safety. Such
records include, but are not limited to, reports and other documents, including material generated
or communicated by computer, telefax or other electronic means, that are related to work
performed under warranties; and any lists, compilations, analyses, or discussions of such
malfunctions contained in internal or external correspondence of the manufacturer, including
communications transmitted electronically.") (emphasis added); 49 C.F.R. § 576.8 (providing,
"For purposes of this part, 'malfunctions that may be related to motor vehicle safety' shall
include, with respect to a motor vehicle or item of motor vehicle equipment, any failure or
malfunction beyond normal deterioration in use, or any failure of performance, or any flaw or
unintended deviation from design specifications, that could in any reasonably foreseeable
manner be a causative factor in, or aggravate, an accident or an injury to a person.") (emphasis
added).
                                                 30
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 33 of 76 PageID# 33



          87.       Notwithstanding Defendants' exclusive, detailed, and superior knowledge of

the Timing Chain System defect and Defendants' communication of the defect to their dealer

network, Defendants failed to disclose the defect to consumers at the time of purchase or lease

of the Class Vehicles (or at any time thereafter) and continued to sell Class Vehicles containing

the defect through and including the 2015 model year. Defendants have knowingly and

intentionally concealed the fact that the Timing Chain System is defective, prone to premature

failure, and presents a safety risk, rather than disclosing this risk to consumers including the

Plaintiffs, members of the Classes, and the public, despite their legal duty to do so.

1.        Technical Service Bulletins

          88.       As a result of their exclusive and superior knowledge regarding the defective

Timing Chain System, Defendants released TSBs describing this precise issue to their exclusive

network of dealerships beginning in or around March 2015.

          89.       On or around March 3rd, 2015, Defendants released TSB-15-15-26,

describing timing chain issues with all 2011-2014 V6 3.0L TFSI engines: "Condition: Rattling

noises are heard from the timing chain drive for about 1-3 seconds after the first engine start of

the day. Technical Background: The noises are caused by one of the upper chain tensioners. The

noises do not lead to damage. Production Solution: Improved chain tensioner." See Exhibit D

at 1.11

          90.       On or around April 27th, 2016, Defendants released a revised TSB (TSB-15-

16-28) with a breakdown of affected models and years produced, essentially adding all 2015

model years with 3.0 TFSI engines to the list. See Exhibit E.

          91.       Plaintiffs were never provided with copies of, or information about, the TSBs



11
     In truth, the Timing Chain Defect can and has led to damage.
                                                 31
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 34 of 76 PageID# 34



described above. Further, the TSBs were not directly communicated to consumers or members

of the class. Thus, despite the safety risk associated with the defective Timing Chain System,

Defendants failed to disclose the defect to owners and lessees of the Class Vehicles, including

Plaintiffs and members of the Classes, and, instead, knowingly and intentionally concealed the

defect.

          92.      The TSBs, along with pre-production testing, pre-production design failure

mode and analysis data, production design failure mode and analysis data, early consumer

complaints made to Defendants' network of exclusive dealers, aggregate warranty data compiled

from those dealers, repair order and parts data received from the dealers, and testing performed

in response to consumer complaints, evidence that as early as 2011, Defendants had exclusive

and superior knowledge regarding the latent Timing Chain System defect. Further, Defendants

gained their knowledge of the defect through sources not available to Plaintiffs and members of

the Classes.

2.        National Highway Traffic Safety Administration Complaints

          93.      In addition to the TSBs and other evidence of Defendants' knowledge of the

Timing Chain System defect, Defendants had knowledge of the defect due to consumer

complaints such as those made to the NHTSA, which Defendants monitor as part of their

continuing legal obligation, as described above, to identify potential defects in their vehicles.12

          94.      Despite these complaints and their own knowledge, Defendants have yet to

issue a recall or even inform owners and lessees of the latent Timing Chain System defect and


12
   NHTSA-ODI does not share complainants' personal information with the general public. A
complaint is added to a public NHTSA database only after NHTSA removes all information from
complaint fields that personally identify a complainant. NHTSA-ODI complaints are made by
individuals who must identify themselves, enter detailed contact information and vehicle
information (including an accurate VIN) before the complaints are reviewed and analyzed by
NHTSA. There are penalties for submitting false statements.
                                                 32
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 35 of 76 PageID# 35



its associated safety risk.

        95.         Defendants' deceptive acts, misrepresentations, and knowing and intentional

concealment regarding the latent Timing Chain System defect create a safety risk not only for

drivers and occupants of the Class Vehicles, but also for members of the public who may be

involved in accidents with Class Vehicles that experience a Timing Chain System failure while

they are being driven.

3.      The Chain Tensioner Redesign

        96.         With the exclusive and superior knowledge that the Chain Tensioner

exhibited defects that caused the timing chain to skip a sprocket thereby disrupting the engine

timing, Defendants introduced the redesigned the Chain Tensioner in or around 2015.

        97.         The redesigned chain tensioners (the "Redesigned Tensioner"), part numbers

06E109217AH and 06E109218AJ, are substantially different from the original defective Chain

Tensioner.

        98.         Figure 14 below, is a side-by-side comparison of the defective Chain

Tensioner and the Redesigned Tensioner:




                                                33
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 36 of 76 PageID# 36




                                         FIGURE 14

       99.        These two designs have substantial differences. Most notably, the inner

plunger diameter has been increased (Figure 14) and the length of the shoulder on the outer

plunger has been lengthened. Both changes result in a reduced oil leakage and greater retention

of pressure in the high-pressure chamber of the Chain Tensioner plunger.

       100.       Based on a preliminary analysis of the defective Chain Tensioner and the

Redesigned Tensioner, a materially significant number of vehicles with the Chain Tensioner

will likely experience early failures before the design life of the Chain Tensioner is attained.


                                                34
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 37 of 76 PageID# 37



Given that the Chain Tensioner is integral to the engine and is time-consuming and expensive

to replace, the design life of the Chain Tensioner should be coextensive with the design life of

the engine. A properly designed chain tensioner and timing chain should last for a minimum of

150,000 miles before requiring replacement. The Audi Self Study Program for the 3.0L TFSI

engine lists the maintenance interval for the timing drive/chain and timing drive tensioning

system as "Lifetime." See Exhibit B at 45 (emphasis added).

                        VIII.      Tolling of the Statute of Limitations

                                     A. Discovery Rule Tolling

       101.       Plaintiffs and Class Members had no way of knowing about Volkswagen's

deception with respect to the inclusion of the defective Timing Chain System in the Class

Vehicles.

       102.       Within the time period of any applicable statutes of limitation, Plaintiffs and

members of the proposed classes could not have discovered through the exercise of reasonable

diligence that Volkswagen was knowingly and intentionally concealing the conduct complained

of herein and misrepresenting the quality of the defective Timing Chain System in the Class

Vehicles.

       103.       Plaintiff and the other Class Members did not discover and did not know of

facts that would have caused a reasonable person to suspect that Volkswagen did not report

information within its knowledge to federal and state authorities or consumers; nor would a

reasonable and diligent investigation have disclosed that Volkswagen had concealed

information about the inferior quality and safety risks of the defective Timing Chain System in

the Class Vehicles. Nor would such an investigation on the part of Plaintiffs and other Class

Members have disclosed that Volkswagen valued profits over truthful marketing and

compliance with federal and state law.

                                                35
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 38 of 76 PageID# 38



        104.        For these reasons, all applicable statutes of limitation have been tolled by

operation of the discovery rule with respect to claims as to the Class Vehicles.

                             B.       Fraudulent Concealment Tolling

        105.        All applicable statutes of limitation have also been tolled by:

(i) Volkswagen's fraudulent concealment of the facts that are the basis of the Plaintiffs' and Class

Members' claims, and (ii) Plaintiffs' and Class Members' failure to discover those facts within

the statutory period(s), despite the exercise of due diligence. In other words, Defendants

deceived or misled Plaintiffs and Class Members in order to conceal the existence of a cause of

action, all in order to avoid a recall and to preserve its profits.

        106.        Instead of disclosing the defective nature of the Timing Chain System and

issuing a recall to all owners of Class Vehicles, as it was required to do under federal law,

Volkswagen failed to issue a recall and denied warranty claims, representing that the Timing

Chain System would last for the useful life of the Class Vehicles.

                                            C.      Estoppel

        107.        Volkswagen was under a continuous duty to disclose to Plaintiff and the other

Class Members the true character, quality, and nature of the Timing Chain System in the Class

Vehicles.

        108.        Volkswagen knowingly, affirmatively, and actively concealed the true

nature, quality, and character of the Timing Chain System.

        109.        Based on the foregoing, Volkswagen is estopped from relying on any statutes

of limitations in defense of this action.

                          IX.         CLASS ACTION ALLEGATIONS

        110.        Plaintiffs bring this lawsuit as a class action pursuant to Federal Rules of Civil


                                                   36
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 39 of 76 PageID# 39



Procedure 23(a); (b)(1); (b)(2); (b)(3); and/or (c)(4), on behalf of themselves and all others

similarly situated as members of the following Nationwide Class and State Classes (collectively,

the "Classes") on their federal and state claims as the purchasers or lessees of the Class Vehicles.

       111.        The Class Vehicles are defined as follows:

       All Volkswagen-branded or Audi-branded vehicles sold in the United States that
       contain the defective Timing Chain System. The defective Timing Chain System
       was installed in at least the following vehicles equipped with a fourth-generation
       EA837 engine:

                       (a)   2015 Audi A5;
                       (b)   2011-2015 Audi A6;
                       (c)   2012-2015 Audi A7;
                       (d)   2013-2015 Audi A8;
                       (e)   2013-2015 Audi Q5;
                       (f)   2011-2015 Audi Q7;
                       (g)   2011-2015 Audi S4;
                       (h)   2011-2015 Audi S5;
                       (i)   2014-2015 Audi SQ5; and
                       (j)   2011-2015 Volkswagen Touareg.


       112.        The proposed Classes are defined as:

       Nationwide Class

       All persons and entities in the United States who own and/or lease or who previously
       owned and/or leased a Class Vehicle.

       The Alabama Subclass

       All persons and entities in Alabama who own and/or lease or who previously owned and/or
       leased a Class Vehicle.

       The Alaska Subclass

       All persons and entities in Alaska who own and/or lease or who previously owned and/or
       leased a Class Vehicle.

       The Arizona Subclass

       All persons and entities in Arizona who own and/or lease or who previously owned and/or
       leased a Class Vehicle.



                                                  37
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 40 of 76 PageID# 40



      The Arkansas Subclass

      All persons and entities in Arkansas who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The California Subclass

      All persons and entities in California who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Colorado Subclass

      All persons and entities in Colorado who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Connecticut Subclass

      All persons and entities in Connecticut who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Delaware Subclass

      All persons and entities in Delaware who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Florida Subclass

      All persons and entities in Florida who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Georgia Subclass

      All persons and entities in Georgia who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Hawaii Subclass

      All persons and entities in Hawaii who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Idaho Subclass

      All persons and entities in Idaho who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Illinois Subclass

      All persons and entities in Illinois who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

                                             38
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 41 of 76 PageID# 41



      The Indiana Subclass

      All persons and entities in Indiana who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Iowa Subclass

      All persons and entities in Iowa who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Kansas Subclass

      All persons and entities in Kansas who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Kentucky Subclass

      All persons and entities in Kentucky who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Louisiana Subclass

      All persons and entities in Louisiana who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Maine Subclass

      All persons and entities in Maine who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Maryland Subclass

      All persons and entities in Maryland who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Massachusetts Subclass

      All persons and entities in Massachusetts who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Michigan Subclass

      All persons and entities in Michigan who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Minnesota Subclass

      All persons and entities in Minnesota who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

                                             39
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 42 of 76 PageID# 42



      The Mississippi Subclass

      All persons and entities in Mississippi who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Missouri Subclass

      All persons and entities in Missouri who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Montana Subclass

      All persons and entities in Montana who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Nebraska Subclass

      All persons and entities in Nebraska who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Nevada Subclass

      All persons and entities in Nevada who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The New Hampshire Subclass

      All persons and entities in New Hampshire who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The New Jersey Subclass

      All persons and entities in New Jersey who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The New Mexico Subclass

      All persons and entities in New Mexico who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The New York Subclass

      All persons and entities in New York who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The North Carolina Subclass

      All persons and entities in North Carolina who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

                                             40
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 43 of 76 PageID# 43



      The North Dakota Subclass

      All persons and entities in North Dakota who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Ohio Subclass

      All persons and entities in Ohio who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Oklahoma Subclass

      All persons and entities in Oklahoma who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Oregon Subclass

      All persons and entities in Oregon who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

      The Pennsylvania Subclass

      All persons and entities in Pennsylvania who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Rhode Island Subclass

      All persons and entities in Rhode Island who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The South Carolina Subclass

      All persons and entities in South Carolina who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The South Dakota Subclass

      All persons and entities in South Dakota who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Tennessee Subclass

      All persons and entities in Tennessee who own and/or lease or who previously owned
      and/or leased a Class Vehicle.

      The Texas Subclass

      All persons and entities in Texas who own and/or lease or who previously owned and/or
      leased a Class Vehicle.

                                            41
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 44 of 76 PageID# 44



       The Utah Subclass

       All persons and entities in Utah who own and/or lease or who previously owned and/or
       leased a Class Vehicle.

       The Vermont Subclass

       All persons and entities in Vermont who own and/or lease or who previously owned and/or
       leased a Class Vehicle.

       The Virginia Subclass

       All persons and entities in Virginia who own and/or lease or who previously owned and/or
       leased a Class Vehicle.

       The Washington Subclass

       All persons and entities in Washington who own and/or lease or who previously owned
       and/or leased a Class Vehicle.

       The West Virginia Subclass

       All persons and entities in West Virginia who own and/or lease or who previously owned
       and/or leased a Class Vehicle.

       The Wisconsin Subclass

       All persons and entities in Wisconsin who own and/or lease or who previously owned
       and/or leased a Class Vehicle.

       The Wyoming Subclass

       All persons and entities in Wyoming who own and/or lease or who previously owned
       and/or leased a Class Vehicle.

       The District of Columbia Subclass

       All persons and entities in the District of Columbia who own and/or lease or who
       previously owned and/or leased a Class Vehicle.

       113.        Excluded from the Classes are: (a) Defendants, including any entity or

division in which Defendants have a controlling interest, as well as their officers, directors,

employees, agents, representatives, successors, and assigns, and other persons or entities related

to or affiliated with Defendants; (b) the Judges to whom this case is assigned, their staff, and

their immediate families; and (c) governmental entities. Plaintiffs reserve the right to amend the
                                                 42
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 45 of 76 PageID# 45



Class definitions if discovery and further investigation reveal that any Class should be expanded,

divided into additional subclasses under Rule 23(c)(5), or modified in any other way.

        114.       Certification of Plaintiffs' claims for class-wide treatment is appropriate

because Plaintiffs can prove the elements of their claims on a class-wide basis using the same

evidence as would be used in individual actions alleging the same claims.

        115.       This action has been brought and may be properly maintained on behalf of

each of the Classes proposed herein under Federal Rule of Civil Procedure 23 and satisfies the

numerosity, commonality, typicality, adequacy, predominance, and superiority requirements of

its provisions.

                            D.      Numerosity and Ascertainability

        116.       The members of the Classes are so numerous and geographically dispersed

that individual joinder of all Class members is impracticable. There are believed to be at least

20,000 members in the Nationwide Class, and a hundred or more members in each State Class.

The precise number and identities of Nationwide Class and State Classes may be ascertained

from Volkswagen's books and records and motor vehicle regulatory data. Accordingly, the

disposition of the claims of Class members in a single action will provide substantial benefits to

all parties and to the Court. Class members may be readily notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may include U.S. mail,

electronic mail, Internet postings, and/or published notice.

                                        E.      Typicality

        117.       The claims of the representative Plaintiffs are typical of the claims of the

other Class members in that the representative Plaintiffs, like all Class members, purchased a

Class Vehicle designed, manufactured, distributed, sold, and warranted by Volkswagen. The


                                                 43
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 46 of 76 PageID# 46



representative Plaintiffs, like all Class members, have been damaged by Defendants' misconduct

in that they have incurred similar or identical losses relating to the Class Vehicles. Furthermore,

the factual underpinning of Defendants' misconduct is common to all Class members and

represents a common thread of misconduct resulting in injury to all Class members.

                          F.     Predominance of Common Questions

       118.        There are numerous questions of law and fact common to Plaintiffs and Class

members that predominate over any question affecting only individual Class members. The

answers to these common questions will advance the adjudication or resolution of the litigation

as to all Class members. These common legal and factual questions include:

       •   whether Volkswagen knowingly and intentionally concealed or failed to
           disclose material facts about the latent Timing Chain System Defect and Class
           Vehicles;

       •   whether Volkswagen had a duty to disclose the defective nature of the Class
           Vehicles to Plaintiffs and Class members;

       •   whether Volkswagen's concealment of the defective nature of the Class
           Vehicles would have induced a reasonable consumer to act to their detriment
           by purchasing one of the Class Vehicles;

       •   whether Volkswagens' conduct violated consumer protection statutes, warranty
           laws, and other laws as alleged herein;

       •   whether Plaintiffs and Class members are entitled to equitable relief, including,
           but not limited to, a preliminary and/or permanent injunction; and,

       •   whether Plaintiffs and Class members are entitled to damages and other
           monetary relief, and, if so, in what amount.

                                        G.      Superiority

       119.        A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy. Plaintiffs and Class members have all suffered and

will continue to suffer economic harm and damage as a result of Defendants' unlawful and


                                                 44
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 47 of 76 PageID# 47



wrongful conduct, which was directed toward Class members and the public as a whole, rather

than specifically or uniquely against any individual Class members.

        120.       Volkswagen has acted in a uniform manner with respect to the Plaintiffs and

Class members. Absent a class action, many Class members would likely find the cost of

litigating their claims prohibitively high and may therefore have no effective remedy at law.

Because of the relatively small size of many of the individual Class members' claims, it is likely

that only some of the Class members could afford to seek legal redress for Volkswagen's

misconduct. Absent a class action, Class members will continue to incur damages, and

Volkswagen's misconduct will continue without effective remedy.

        121.       Class treatment in this Court will conserve the resources of the courts and the

litigants, and will promote consistency and efficiency of adjudication by providing common

answers to the common questions of knowledge, conduct, duty, and breach, that predominate in

this action.

        122.       Class-wide declaratory, equitable, and injunctive relief is appropriate under

Rule 23(b)(1) and/or (b)(2) because Defendants have acted on grounds that apply generally to

the class, and inconsistent adjudications with respect to the Defendants' liability would establish

incompatible standards and substantially impair or impede the ability of Class members to

protect their interests. Class-wide relief and Court supervision under Rule 23 will assure fair,

consistent, and equitable treatment and protection of all Class members, and uniformity and

consistency in Volkswagen's discharge of its duties to perform corrective action regarding the

Class Vehicles.




                                                 45
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 48 of 76 PageID# 48



                                     CLAIMS FOR RELIEF

                                     COUNT I:
                       IMPLIED AND WRITTEN WARRANTY
                Magnuson - Moss Warranty Act (15 U.S.C. §§ 2301, et seq.)

       123.         Plaintiffs incorporate by reference each and every prior and subsequent

allegation of this Complaint as if fully restated here.

       124.         Plaintiffs asserts this cause of action on behalf of themselves and the other

members of the Class.

       125.         This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301

by virtue of 15 U.S.C. § 2310(d).

       126.         The Class Vehicles containing the Timing Chain System Defect are each a

"consumer product," as that term is defined in 15 U.S.C. § 2301(1).

       127.         Plaintiffs and Class members are "consumers," as that term is defined in 15

U.S.C. § 2301(3).

       128.         Each Defendant is a "warrantor" and "supplier" as those terms are defined in

15 U.S.C. § 2301(4) and (5).

       129.         15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with an implied or written warranty.

       130.         As described herein, Defendants provided Plaintiffs and Class members with

"implied warranties" and "written warranties" as those terms are defined in 15 U.S.C. § 2301.

       131.         Defendants have breached these warranties as described in more detail above.

Without limitation, the Class Vehicles containing the Timing Chain System are defective, as

described above, which resulted in the problems and failures also described above.

       132.         By Defendants' conduct as described herein, including knowledge of the

defects inherent in the vehicles and Defendants' action, and inaction, in the face of the

                                                  46
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 49 of 76 PageID# 49



knowledge, Defendants have failed to comply with their obligations under their written and

implied promises, warranties, and representations.

        133.        In their capacity as warrantors, and by the conduct described herein, any

attempts by Defendants to limit the implied warranties in a manner that would exclude coverage

of the defective systems is unconscionable and any such effort to disclaim, or otherwise limit,

liability for the defective systems is null and void.

        134.        All jurisdictional prerequisites have been satisfied.

        135.        Plaintiffs and members of the Class are in privity with Defendants in that they

purchased the Class Vehicles from Defendants or their agents and the warranties associated with

the Class Vehicles extend to the Plaintiffs and members of the Class.

        136.        As a result of Defendants' breach of warranties, Plaintiffs and Class members

are entitled to revoke their acceptance of the vehicles, obtain damages and equitable relief, and

obtain costs pursuant to 15 U.S.C. § 2310.

                                    COMMON LAW CLAIMS

                                             COUNT II

            Fraudulent Concealment Claims Brought on Behalf of all Class Members

        137.        Plaintiffs incorporate by reference all preceding allegations as though fully

set forth herein.

        138.        Plaintiffs bring this Count on behalf of the Nationwide Class and, in the

alternative, on behalf of each of the State Classes against all Defendants.

        139.        Volkswagen intentionally concealed that the Timing Chain System in the

Subject Vehicles was defective, or Volkswagen acted with reckless disregard for the truth, and

denied Plaintiffs and the other Class members information that was material to their purchasing

decision.

                                                  47
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 50 of 76 PageID# 50



        140.        Volkswagen further affirmatively misrepresented to Plaintiffs, including

standard and uniform material provided with each car, that the Subject Vehicles had no

significant defects, would perform and operate properly when driven in normal usage, and

would require no Timing Chain System maintenance for the useful life of the engine.

        141.        The Subject Vehicles purchased or leased by Plaintiffs and the other Class

members were, in fact, defective and unreliable because of the Timing Chain System Defect as

described more thoroughly above.

        142.        Volkswagen knew and had a duty to disclose the existence of the Timing

Chain System Defect , which made the Subject Vehicles unreliable and dangerous.

        143.        The concealment was material because if it had been disclosed, Plaintiffs and

the other Class members would not have bought or leased the Class Vehicles, or would not have

bought or leased those Vehicles at the prices they paid.

        144.        As a result of Volkswagen's intentional concealment of the Timing Chain

Defect, Plaintiffs and the other Class members have been injured in an amount to be proven at

trial, including, but not limited to, their lost benefit of the bargain, costs associated with repairs,

and overpayment at the time of purchase or lease and/or the diminished value of the Subject

Vehicles.

        145.        Volkswagen's conduct was committed knowingly, intentionally, maliciously,

and in reckless disregard of the rights of Plaintiffs and the other Class members, with knowledge

that injury would result. Plaintiffs and the other Class members are therefore entitled to an award

of punitive damages.




                                                   48
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 51 of 76 PageID# 51



                                            COUNT III

                   Unjust Enrichment Brought on Behalf of all Class Members

         146.      Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

         147.      Plaintiffs bring this Count on behalf of the Nationwide Class and, in the

alternative, on behalf of each of the State Classes against all Defendants.

         148.      Defendants have benefitted from selling the Class Vehicles which either

should not have been sold at all, or should have been sold for a lesser price, given that the value

of the Class Vehicles was artificially inflated by Volkswagen's material omissions as previously

detailed herein.

         149.      Plaintiffs and Class Members conferred this benefit upon the Defendants,

which the Defendants knowingly accepted under circumstances that are unjust. Defendants have

received and retained these unjust benefits from the Plaintiffs and Class members, and inequity

has resulted.

         150.      It is inequitable and unconscionable for Defendants to retain these benefits.

         151.      Because Volkswagen concealed its fraud and deception, Plaintiffs and Class

members were not aware of the true facts concerning the Class Vehicles.

         152.      As a result of Defendants' misconduct, the amount of its unjust enrichment

should be disgorged and returned to Plaintiffs and Class members, in an amount to be proven at

trial.




                                                  49
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 52 of 76 PageID# 52



                                     STATE LAW CLAIMS

                                            MICHIGAN

                                            COUNT IV

                          Violations of Michigan Consumer Protection Act
                                       (MCL §445.901, et seq.)

       153.        Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

       154.        Plaintiff Kin Moy brings this action on behalf of himself and the Michigan

Class against all Defendants.

       155.        Plaintiff Moy and the Michigan Class members and Defendants are persons

within the meaning of §455.902.

       156.        Volkswagen is engaged in "trade or commerce" within the meaning of

§455.902.

       157.        The Michigan Consumer Protection Act ("Michigan CPA") makes unlawful

"[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of trade or

commerce…" which includes "[f]ailing to reveal a material fact, the omission of which tends to

mislead or deceive the consumer, and which fact could not reasonably be known by the

consumer." §455.902(1)(s).

       158.        In the course of Volkswagen's business, Volkswagen intentionally or

negligently concealed and suppressed material facts concerning the concerning the Class

Vehicles. Defendants accomplished this by concealing and failing to disclose the existence of

the latent Timing Chain System Defect.

       159.        Volkswagen thus violated the provisions of the Michigan CPA, at a minimum

by: (a) failing to disclose the latent Timing Chain System Defect, which failure to disclose had


                                                  50
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 53 of 76 PageID# 53



the tendency to mislead persons about the quality of the goods being purchased; and (b) failing

to make clear and conspicuous disclosures of limitations, disclaimers, qualifications, conditions,

or warranty exclusions of the Class Vehicles.

       160.        Volkswagen's actions as set forth above occurred in the conduct of trade or

commerce.

       161.        Volkswagen intentionally and knowingly failed to disclose material facts

regarding the Class Vehicles with intent to mislead Plaintiff Moy and the Michigan Class.

       162.        Volkswagen knew or should have known that its conduct violated the

Michigan CPA.

       163.        Volkswagen owed Plaintiff Moy as well as the other members of the

Michigan Class a duty to disclose the presence of the latent Timing Chain System Defect in the

Class Vehicles.

       164.        Volkswagen's deceptive concealment of the true characteristics of the Class

Vehicles were material to Plaintiff Moy and the Michigan Class.

       165.        Defendants' unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Moy and the Michigan Class, about the true

value of the Class Vehicles.

       166.        Plaintiff Moy and the Michigan Class suffered ascertainable loss and actual

damages as a direct and proximate result of Defendants' concealment of and failure to disclose

material information. Plaintiff Moy and the Michigan Class members who purchased the Class

Vehicles would not have purchased them at all if the Class Vehicles' true nature had been

disclosed. Plaintiff Moy and the Michigan Class also suffered diminished value of their vehicles,

as well as lost or diminished use.



                                                 51
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 54 of 76 PageID# 54



       167.        Defendants had an ongoing duty to all Volkswagen customers to refrain from

unfair and deceptive practices under the Michigan CPA in the course of Defendants' business.

       168.        Defendants' violations present a continuing risk to Plaintiff Moy and the

Michigan Class and to the general public. Defendants' unlawful acts and practices complained

of herein affect the public interest. To give just one example of this continuing risk, Volkswagen

has yet to recall all of the dangerous Class Vehicles and has failed to even acknowledge the

great danger to Michigan motorists, including Plaintiff Moy and the Michigan Class, that has

been and is continuing to be created by the Class Vehicles being driven on the road given that

such vehicles have a latent defect that can cause catastrophic engine failure while the vehicle is

being operated on public roads and highways.

       169.        As a result of the foregoing wrongful conduct of Defendants, Plaintiff Moy

and the Michigan Class have been damaged in an amount to be proven at trial. Pursuant to MCL

445.911(1), Plaintiff Moy and the Michigan Class seek an order enjoining Volkswagen's unfair

and/or deceptive acts or practices, damages, attorneys' fees, costs, and any other just and proper

relief available under the Michigan CPA.

                                          NEW JERSEY

                                             COUNT V

                           Violations of New Jersey Consumer Fraud Act
                                  (N.J. Stat. Ann. §§ 56:8-1, et seq.)

       170.        Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

       171.        Plaintiff Connelly brings this action on behalf of himself and the New Jersey

Class against all Defendants.

       172.        Plaintiff Connelly and the New Jersey Class members and Defendants are


                                                  52
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 55 of 76 PageID# 55



persons within the meaning of the New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1(d).

       173.       Volkswagen engaged in "sales" of "merchandise" within the meaning of N.J.

Stat. §56:8-1(c), (e). Volkswagen's actions as set forth herein occurred in the conduct of trade

or commerce.

       174.       The New Jersey Consumer Fraud Act ("New Jersey CFA") makes unlawful

"[t]he act, use or employment by any person of any unconscionable commercial practice,

deception, fraud, false pretense, false promise, misrepresentation, or the knowing concealment,

suppression, or omission of any material fact with the intent that others rely upon such

concealment, suppression or omission, in connection with the sale or advertisement of any

merchandise or real estate, or with the subsequent performance of such person as aforesaid,

whether or not any person has in fact been misled, deceived or damaged thereby…" N.J. Stat.

§ 56:8-2.

       175.       In the course of Volkswagen's business, Volkswagen intentionally or

negligently concealed and suppressed material facts concerning the concerning the Class

Vehicles. Defendants accomplished this by failing to disclose the latent Timing Chain System

Defect and by refusing to repair the Timing Chain System Defect in accordance with the

applicable warranties.

       176.       Volkswagen thus violated the provisions of the New Jersey CFA, at a

minimum by: (a) representing that the Class Vehicles have characteristics, uses, benefits, and

qualities which they do not have; (b) representing that the Class Vehicles are of a particular

standard, quality, and grade when they are not; (c) failing to disclose information concerning

the Class Vehicles with the intent to induce consumers to purchase the Class Vehicles; and (d)

otherwise engaging in conduct likely to deceive.



                                                53
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 56 of 76 PageID# 56



         177.      Volkswagen's actions as set forth above occurred in the conduct of trade or

commerce.

         178.      Volkswagen intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with intent to mislead Plaintiff Brian Connelly and the New Jersey

Class.

         179.      Volkswagen knew or should have known that its conduct violated the New

Jersey CFA.

         180.      Volkswagen owed Plaintiff Connelly as well as the other members of the

New Jersey Class a duty to disclose the standard, quality, and grade of the Class Vehicles given

that Volkswagen possessed exclusive and superior knowledge that the Class Vehicles contain

the latent Timing Chain System defect.

         181.      Volkswagen's fraudulent acts, misleading statements, and deceptive

concealment of the true characteristics of the Class Vehicles are material to Plaintiff Brian

Connelly and to the New Jersey Class.

         182.      Defendants' unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Brian Connelly and the New Jersey Class,

about the quality of the Class Vehicles, the safety of the Class Vehicles, and the true value of

the Class Vehicles.

         183.      Plaintiff Brian Connelly and the New Jersey Class suffered ascertainable loss

and actual damages as a direct and proximate result of Defendants' misrepresentations and its

concealment of and failure to disclose material information. Plaintiff Brian Connelly and the

New Jersey Class members who purchased the Class Vehicles would not have purchased them

at all if the Class Vehicles' true nature had been disclosed. Plaintiff Brian Connelly and the New



                                                 54
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 57 of 76 PageID# 57



Jersey Class also suffered diminished value of their vehicles, as well as lost or diminished use.

       184.        Defendants had an ongoing duty to all Volkswagen customers to refrain from

unfair and deceptive practices under the New Jersey CFA in the course of Defendants' business.

       185.        Defendants' violations present a continuing risk to Plaintiff Brian Connelly

as well as to the New Jersey Class and to the general public. Defendants' unlawful acts and

practices complained of herein affect the public interest. To give just one example of this

continuing risk, Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed

to even acknowledge the great danger to New Jersey motorists, including Plaintiff Brian

Connelly and the New Jersey Class, that has been and is continuing to be created by the Class

Vehicles being driven on the road given that such vehicles' engines can suddenly fail rendering

the power steering and power breaking inoperable.

       186.        As a result of the foregoing wrongful conduct of Defendants, Plaintiff Brian

Connelly and the New Jersey Class have been damaged in an amount to be proven at trial, and

seek all just and proper remedies, including, but not limited to, actual and statutory damages, an

order enjoining Defendants' deceptive and unfair conduct, costs and reasonable attorneys' fees

under N.J. Stat. § 56:8-19, and all other just and appropriate relief.

                                            COUNT VI

                        Breach of the Implied Warranty of Merchantability
                                   (N.J. Stat. Ann. § 12A:2-314)

       187.        Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

       188.        Plaintiff Brian Connelly brings this action on behalf of himself and the New

Jersey Class against all Defendants.

       189.        The Defendants are and were at all relevant times "merchants" with respect

                                                  55
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 58 of 76 PageID# 58



to motor vehicles under N.J.S. 12A:2-104(1) and "sellers" of motor vehicles under 2-103(1)(d).

           190.    The Class Vehicles are and were at all relevant times "goods" within the

meaning of N.J.S. 12A:2-105(1).

           191.    A warranty that the Class Vehicles were in merchantable condition and fit for

the ordinary purpose for which vehicles are used is implied by law pursuant to N.J.S. 12A:2-

314.

           192.    The Class Vehicles, when sold and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

Specifically, the Timing Chain System in the Class Vehicles is inherently defective in that the

latent Timing Chain System defect presents a serious safety risk and serious risk of catastrophic

failure.

           193.    As a direct and proximate result of Volkswagen's breach of the implied

warranty of merchantability, Plaintiff Brian Connelly and the other New Jersey Class members

have been damaged in an amount to be proven at trial.

                                           NEW YORK

                                            COUNT VII

                     Violations of the New York Deceptive Sales Practices Act
                                       (N.Y. Gen. Bus § 349)

           194.    Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

           195.    Plaintiff Sheng Su brings this action on behalf of himself and the New York

Class against all Defendants.

           196.    The New York's General Busines Law § 349 ("NYGBL") makes unlawful

"[d]eceptive acts or practices in the conduct of any business, trade or commerce or . . . in this


                                                  56
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 59 of 76 PageID# 59



state." N.Y. Gen. Bus. L. § 349(a).

       197.       In the course of Volkswagen's business, Volkswagen concealed and

suppressed material facts concerning the concerning the Class Vehicles. Defendants

accomplished this by concealing and failing to disclose the existence of the latent Timing Chain

System Defect.

       198.       Volkswagen thus violated the provisions of the NYGBL, at a minimum by:

(a) failing to disclose the latent Timing Chain System Defect, which failure to disclose had the

tendency to mislead persons about the quality of the goods being purchased; and (b) failing to

make clear and conspicuous disclosures of limitations, disclaimers, qualifications, conditions,

or warranty exclusions of the Class Vehicles.

       199.       Volkswagen's actions as set forth above occurred in the conduct of business,

trade, or commerce.

       200.       Volkswagen intentionally and knowingly failed to disclose material facts

regarding the Class Vehicles with intent to mislead Plaintiff Su and the New York Class.

       201.       Volkswagen knew or should have known that its conduct violated the

NYGBL.

       202.       Volkswagen owed Plaintiff Su as well as the other members of the New York

Class a duty to disclose the presence of the latent Timing Chain System Defect in the Class

Vehicles.

       203.       Volkswagen's deceptive concealment of the true characteristics of the Class

Vehicles were material to Plaintiff Su and the New York Class.

       204.       Defendants' unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Su and the New York Class, about the true



                                                57
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 60 of 76 PageID# 60



value of the Class Vehicles.

       205.        Plaintiff Su and the New York Class suffered ascertainable loss and actual

damages as a direct and proximate result of Defendants' concealment of and failure to disclose

material information. Plaintiff Su and the New York Class members who purchased the Class

Vehicles would not have purchased them at all if the Class Vehicles' true nature had been

disclosed. Plaintiff Su and the New York Class also suffered diminished value of their vehicles,

as well as lost or diminished use.

       206.        Defendants had an ongoing duty to all Volkswagen customers to refrain from

unfair and deceptive practices under the NYGBL in the course of Defendants' business.

       207.        Defendants' violations present a continuing risk to Plaintiff Su and the New

York Class and to the general public. Defendants' unlawful acts and practices complained of

herein affect the public interest. To give just one example of this continuing risk, Volkswagen

has yet to recall all of the dangerous Class Vehicles and has failed to even acknowledge the

great danger to New York motorists, including Plaintiff Su and the New York Class, that has

been and is continuing to be created by the Class Vehicles being driven on the road given that

such vehicles have a latent defect that can cause catastrophic engine failure while the vehicle is

being operated on public roads and highways.

       208.        As a result of the foregoing wrongful conduct of Defendants, Plaintiff Su and

the New York Class have been damaged in an amount to be proven at trial. Pursuant to the

NYGBL, Plaintiff Su and the New York Class seek an order enjoining Volkswagen's unfair

and/or deceptive acts or practices, damages, attorneys' fees, costs, and any other just and proper

relief available under the NYGBL.




                                                 58
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 61 of 76 PageID# 61



                                      NORTH CAROLINA

                                           COUNT VIII

                     Violations of the North Carolina Consumer Protection Act
                                      (N.C.G.S. § 75-1.1 et seq.)

       209.        Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

       210.        Plaintiff Travis Sides brings this action on behalf of himself and the North

Carolina Class against all Defendants.

       211.        Volkswagen is engaged in "commerce" within the meaning of the North

Carolina General Statutes § 75-1.1 ("NCGS").

       212.        The NCGS makes unlawful "unfair or deceptive acts or practices in or

affecting commerce." N.C.G.S. § 75-1.1(a).

       213.        In the course of Volkswagen's business, Volkswagen concealed and

suppressed material facts concerning the concerning the Class Vehicles. Defendants

accomplished this by concealing and failing to disclose the existence of the latent Timing Chain

System Defect.

       214.        Volkswagen thus violated the provisions of the NCGS, at a minimum by: (a)

failing to disclose the latent Timing Chain System Defect, which failure to disclose had the

tendency to mislead persons about the quality of the goods being purchased; and (b) failing to

make clear and conspicuous disclosures of limitations, disclaimers, qualifications, conditions,

or warranty exclusions of the Class Vehicles.

       215.        Volkswagen's actions as set forth above occurred in the conduct of

commerce.

       216.        Volkswagen intentionally and knowingly failed to disclose material facts


                                                  59
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 62 of 76 PageID# 62



regarding the Class Vehicles with intent to mislead Plaintiff Sides and the North Carolina Class.

       217.        Volkswagen knew or should have known that its conduct violated the NCGS.

       218.        Volkswagen owed Plaintiff Sides as well as the other members of the North

Carolina Class a duty to disclose the presence of the latent Timing Chain System Defect in the

Class Vehicles.

       219.        Volkswagen's deceptive concealment of the true characteristics of the Class

Vehicles were material to Plaintiff Sides and the North Carolina Class.

       220.        Defendants' unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Sides and the North Carolina Class, about the

true value of the Class Vehicles.

       221.        Plaintiff Sides and the North Carolina Class suffered ascertainable loss and

actual damages as a direct and proximate result of Defendants' concealment of and failure to

disclose material information. Plaintiff Sides and the North Carolina Class members who

purchased the Class Vehicles would not have purchased them at all if the Class Vehicles' true

nature had been disclosed. Plaintiff Sides and the North Carolina Class also suffered diminished

value of their vehicles, as well as lost or diminished use.

       222.        Defendants had an ongoing duty to all Volkswagen customers to refrain from

unfair and deceptive practices under the MMPA in the course of Defendants' business.

       223.        Defendants' violations present a continuing risk to Plaintiff Sides and the

North Carolina Class and to the general public. Defendants' unlawful acts and practices

complained of herein affect the public interest. To give just one example of this continuing risk,

Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to even

acknowledge the great danger to North Carolina motorists, including Plaintiff Sides and the



                                                 60
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 63 of 76 PageID# 63



North Carolina Class, that has been and is continuing to be created by the Class Vehicles being

driven on the road given that such vehicles have a latent defect that can cause catastrophic engine

failure while the vehicle is being operated on public roads and highways.

       224.        As a result of the foregoing wrongful conduct of Defendants, Plaintiff Sides

and the North Carolina Class have been damaged in an amount to be proven at trial. Pursuant to

the NCGS, Plaintiff Sides and the North Carolina Class seek an order enjoining Volkswagen's

unfair and/or deceptive acts or practices, damages, attorneys' fees, costs, and any other just and

proper relief available under the NCGS.

                                               OHIO

                                            COUNT IX

                          Violations of Ohio Consumer Sales Practices Act
                                        (R.C. § 1345.01 et seq.)

       225.        Plaintiffs incorporate by reference, as if fully set forth herein, each allegation

set forth in the preceding paragraphs as if fully realleged here.

       226.        Plaintiff Joseph Davis brings this action on behalf of himself and the Ohio

Class against all Defendants.

       227.        Plaintiff Davis and the Ohio Class members are persons for purposes of the

Ohio Consumer Sales Practices Act ("OCSPA"). R.C. § 1345.01.

       228.        Volkswagen is a supplier for purposes of the OCSPA. R.C. § 1345.01 et seq.

       229.        Each sale, lease, assignment, or other transfer of the Class Vehicles to

Plaintiff Joseph Davis and the Ohio Class members was a consumer transaction for purposes of

the OCSPA. R.C. § 1345.01.

       230.        The OCSPA makes it unlawful for a supplier to "commit an unfair or

deceptive act or practice in connection with a consumer transaction." R.C. § 1345.02.


                                                  61
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 64 of 76 PageID# 64



       231.       In the course of Volkswagen's business, Volkswagen committed unfair and

deceptive acts in connection with consumer transactions by concealing and suppressing material

facts concerning the concerning the Class Vehicles. Defendants accomplished this by

concealing and failing to disclose the existence of the latent Timing Chain System Defect.

       232.       Volkswagen thus violated the provisions of the OCSPA, at a minimum by:

(a) failing to disclose the latent Timing Chain System Defect, which failure to disclose had the

tendency to mislead persons about the quality of the goods being purchased; and (b) failing to

make clear and conspicuous disclosures of limitations, disclaimers, qualifications, conditions,

or warranty exclusions of the Class Vehicles.

       233.       Volkswagen's actions as set forth above occurred in the conduct of trade or

commerce.

       234.       Volkswagen intentionally and knowingly failed to disclose material facts

regarding the Class Vehicles with intent to mislead Plaintiff Davis and the Ohio Class members.

       235.       Volkswagen knew or should have known that its conduct violated the

OCSPA.

       236.       Volkswagen owed Plaintiff Davis and the Ohio Class as well as the other

members of the Ohio Class a duty to disclose the presence of the latent Timing Chain System

Defect in the Class Vehicles.

       237.       Volkswagen's deceptive concealment of the true characteristics of the Class

Vehicles were material to Plaintiff Davis and the Ohio Class.

       238.       Defendants' unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Davis and the Ohio Class, about the true value

of the Class Vehicles.



                                                62
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 65 of 76 PageID# 65



       239.        Plaintiff Davis and the Ohio Class suffered ascertainable loss and actual

damages as a direct and proximate result of Defendants' concealment of and failure to disclose

material information. Plaintiff Davis and the Ohio Class members who purchased the Class

Vehicles would not have purchased them at all if the Class Vehicles' true nature had been

disclosed. Plaintiff Davis and the Ohio Class also suffered diminished value of their vehicles,

as well as lost or diminished use.

       240.        Defendants had an ongoing duty to all Volkswagen customers to refrain from

unfair and deceptive practices under the OCSPA in the course of Defendants' business.

       241.        Defendants' violations present a continuing risk to Plaintiff Davis and the

Ohio Class and to the general public. Defendants' unlawful acts and practices complained of

herein affect the public interest. To give just one example of this continuing risk, Volkswagen

has yet to recall all of the dangerous Class Vehicles and has failed to even acknowledge the

great danger to Ohio motorists, including Plaintiff Davis and the Ohio Class, that has been and

is continuing to be created by the Class Vehicles being driven on the road given that such

vehicles have a latent defect that can cause catastrophic engine failure while the vehicle is being

operated on public roads and highways.

       242.        As a result of the foregoing wrongful conduct of Defendants, Plaintiff Davis

and the Ohio Class have been damaged in an amount to be proven at trial. Pursuant to the R.C.

1345.09(D), Plaintiff Davis and the Ohio Class seek an order enjoining Volkswagen's unfair

and/or deceptive acts or practices, damages, attorneys' fees, costs, and any other just and proper

relief available under the OCSPA.




                                                 63
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 66 of 76 PageID# 66



                                             VIRGINIA

                                             COUNT X

                     Violations Of The Virginia Consumer Protection Act
                              (Va. Code Ann. §§ 59.1-196, et seq.)

          243.     Plaintiff incorporates by reference all paragraphs as though fully set forth

herein.

          244.     This claim is brought on behalf of the Virginia Subclass. The Virginia

Consumer Protection Act prohibits "...(5) misrepresenting that goods or services have certain

quantities, characteristics, ingredients, uses, or benefits; (6) misrepresenting that goods or

services are of a particular standard, quality, grade, style, or model; ... (8) advertising goods or

services with intent not to sell them as advertised ...; [and] (14) using any other deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction[.]"

Va. Code § 59.1-200(A).

          245.     Defendants are each a "person" as defined by VA. CODE ANN. § 59.1-198.

The transactions between Plaintiff and the other Subclass members on the one hand and

Volkswagen on the other, leading to the purchase or lease of the Affected Vehicles by Plaintiff

and the other Subclass members, are "consumer transactions" as defined by VA. CODE ANN.

§ 59.1-198, because the Affected Vehicles were purchased or leased primarily for personal,

family or household purposes.

          246.     In the course of Volkswagen's business, as described above, Volkswagen sold

and leased the Subject Vehicles that suffer from the Timing Chain System defect; marketed the

Subject Vehicles as possessing functional and defect free engine systems, when in fact the

Subject Vehicles are not. Accordingly, Volkswagen engaged in acts and practices violating

Virginia Code section 59.1-200(A), including representing that Subject Vehicles have


                                                  64
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 67 of 76 PageID# 67



characteristics, uses, benefits, and qualities which they do not have; representing that the Subject

Vehicles are of a particular standard and quality when they are not; advertising the Subject

Vehicles with the intent not to sell them as advertised; and otherwise engaging in conduct likely

to deceive.

       247.        Volkswagen's actions as set forth above occurred in the conduct of trade or

commerce.

       248.        Volkswagen's conduct proximately caused injuries to Plaintiff and the other

Subclass members.

       249.        Plaintiff and the other Subclass members were injured as a result of

Volkswagen's conduct in that Plaintiff and the other Subclass members overpaid for their

Subject Vehicles and did not receive the benefit of their bargain, and their Subject Vehicles have

suffered a diminution in value, or Plaintiffs previously repaired their Subject Vehicles at their

own expense. These injures are the direct and natural consequence of Volkswagen's

misrepresentations and omissions.

       250.        Volkswagen concealed and/or suppressed the material facts regarding the

Timing Chain System defect, in whole or in part, with the intent to deceive and mislead Plaintiff

and the other Subclass members and to induce Plaintiff and the other Subclass members to

purchase or lease the Subject Vehicles at a higher price, which did not match the Subject

Vehicle's true value. Plaintiff and the other Subclass members therefore seek treble damages.




                                                  65
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 68 of 76 PageID# 68



                 ALL OTHER STATES AND THE DISTRICT OF COLUMBIA

                                              COUNT XI

                 Violations Of The Unfair And Deceptive Trade Practices Acts
                          Of 34 States And The District Of Columbia
          146.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          147.   Plaintiff brings this Count on behalf of the subclasses associated with the states

identified below in the next paragraph immediately infra.

          148.   Volkswagen's conduct described herein constitutes prohibited practices, unfair,

deceptive and unconscionable conduct under the unfair and deceptive trade practices acts of 34

states and the District of Columbia, as follows:

                    a. Alaska: The aforementioned practices by Volkswagen were and are in

                        violation of the Alaska Unfair Trade Practices and Consumer Protection

                        Act, Ala. Code § 45.50.471, et seq.;

                    b. Arkansas: The aforementioned practices by Volkswagen were and are in

                        violation of the Arkansas Deceptive Trade Practices Act, Ark. Code §4-

                        88-101, et seq.;

                    c. California: The aforementioned practices by Volkswagen were and are in

                        violation of the California Unfair and Deceptive Practices Act, Cal. Civ.

                        Code § 1750, et seq., and California's Unfair Competition Law, Cal. Bus.

                        & Prof Code § 17200, et seq.;

                    d. Colorado: The aforementioned practices by Volkswagen were and are in

                        violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-

                        1-101, et seq.;


                                                   66
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 69 of 76 PageID# 69



              e. Connecticut: The aforementioned practices by Volkswagen were and are

                 in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen.

                 Stat § 42-110a, et seq.;

              f. Delaware: The aforementioned practices by Volkswagen were and are in

                 violation of the Delaware Deceptive Trade Practices Act, 6 Del. Code §

                 2511, et seq.;

              g. District of Columbia: The aforementioned practices by Volkswagen were

                 and are in violation of the District of Columbia Consumer Protection

                 Procedures Act, D.C. Code §§ 28-3901, et seq.;

              h. Florida: The aforementioned practices by Volkswagen were and are in

                 violation of the Florida Deceptive and Unfair Trade Practices Act, Fla.

                 Stat. Ann. § 501.201, et seq.;

              i. Georgia: The aforementioned practices by Volkswagen were and are in

                 violation of the Georgia Fair Business Practices Act, §10-1-390 et seq.;

              j. Hawaii: The aforementioned practices by Volkswagen were and are in

                 violation of Hawaii's Unfair and Deceptive Practices Act, Hawaii

                 Revised Statues § 480-1, et. seq., and Hawaii Uniform Deceptive Trade

                 Practices Act, Hawaii Revised Statutes §481A-1, et seq.;

              k. Idaho: The aforementioned practices by Volkswagen were and are in

                 violation of the Idaho Consumer Protection Act, Idaho Code § 48-601, et

                 seq.;

              l. Illinois: The aforementioned practices by Volkswagen were and are in

                 violation of the Illinois Consumer Fraud and Deceptive Business



                                            67
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 70 of 76 PageID# 70



                 Practices Act, 815 ILCS § 505/1, et seq.;

              m. Kansas: The aforementioned practices by Volkswagen were and are in

                 violation of the Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50-

                 626, et seq.;

              n. Kentucky: The aforementioned practices by Volkswagen were and are in

                 violation of the Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann.

                 §§ 367.110, et seq., and the Kentucky Unfair Trade Practices Act, Ky.

                 Rev. Stat. Ann §§ 365.020, et seq.;

              o. Louisiana: The aforementioned practices by Volkswagen were and are in

                 violation of the Louisiana Unfair Trade Practices and Consumer

                 Protection Law, La. Rev. Stat. Ann. §§ 51:1401, et seq.;

              p. Maine: The aforementioned practices by Volkswagen were and are in

                 violation of the Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. §

                 205A, et seq., and Maine Uniform Deceptive Trade Practices Act, Me.

                 Rev. Stat. Ann. 10, § 1211, et seq.;

              q. Maryland: The aforementioned practices by Volkswagen were and are in

                 violation of the Maryland Consumer Protection Act, Md. Com. Law Code

                 § 13-101, et seq.;

              r. Massachusetts: The aforementioned practices by Volkswagen were and

                 are in violation of the Massachusetts Unfair and Deceptive Practices Act,

                 Mass. Ann. Laws ch. 93A, et seq;

              s. Minnesota: The aforementioned practices by Volkswagen were and are

                 in violation of the Minnesota Prevention of Consumer Fraud Act, Minn.



                                          68
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 71 of 76 PageID# 71



                 Stat §§ 325F.68, et seq.; and Minnesota Uniform Deceptive Trade

                 Practices Act, Minn. Stat. § 325D.43, et seq.;

              t. Mississippi: The aforementioned practices by Volkswagen were and are

                 in violation of the Mississippi Consumer Protection Act, Miss. Code Ann.

                 §§ 75-24-1, et seq.;

              u. Missouri: The aforementioned practices by Volkswagen were and are in

                 violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat. §

                 407.010, et seq.;

              v. Montana: The aforementioned practices by Volkswagen were and are in

                 violation of the Montana Unfair Trade Practices and Consumer

                 Protection Act, Mont. Code §30-14-101, et seq.;

              w. Nebraska: The aforementioned practices by Volkswagen were and are in

                 violation of the Nebraska Consumer Protection Act, Neb. Rev. Stat. §59-

                 1601, et seq., and the Nebraska Uniform Deceptive Trade Practices Act,

                 Neb. Rev. Stat. §87-301, et seq.;

              x. Nevada: The aforementioned practices by Volkswagen were and are in

                 violation of the Nevada Trade Regulation and Practices Act, Nev. Rev.

                 Stat. §§ 598.0903, et seq.; New Hampshire: The aforementioned practices

                 by Volkswagen were and are in violation of the New Hampshire

                 Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et seq.;

              y. New Mexico: The aforementioned practices by Volkswagen were and are

                 in violation of the New Mexico Unfair Practices Act, N.M. Stat. Ann. §§

                 57-12-1, et seq.;



                                          69
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 72 of 76 PageID# 72



              z. North Dakota: The aforementioned practices by Volkswagen were and

                 are in violation of the North Dakota Consumer Fraud Act, N.D. Cent.

                 Code §§ 51-15-01, et seq.;

              aa. Oklahoma: The aforementioned practices by Volkswagen were and are

                 in violation of the Oklahoma Consumer Protection Act, Okla. Stat. 15 §

                 751, et seq.;

              bb. Oregon: The aforementioned practices by Volkswagen were and are in

                 violation of the Oregon Unfair Trade Practices Act, Rev. Stat § 646.605,

                 et seq.;

              cc. Rhode Island: The aforementioned practices by Volkswagen were and

                 are in violation of the Rhode Island Unfair Trade Practices And

                 Consumer Protection Act, R.I. Gen. Laws § 6-13.1-1, et seq.;

              dd. South Carolina: The aforementioned practices by Volkswagen were and

                 are in violation of the South Carolina Unfair Trade Practices Act, S.C.

                 Code Laws § 39-5-10, et seq.;

              ee. South Dakota: The aforementioned practices by Volkswagen were and

                 are in violation of South Dakota's Deceptive Trade Practices and

                 Consumer Protection Law, S.D. Codified Laws §§ 37-24-1, et seq.;

              ff. Vermont: The aforementioned practices by Volkswagen were and are in

                 violation of the Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, §

                 2451, et seq.;

              gg. Washington: The aforementioned practices by Volkswagen were and are

                 in violation of the Washington Consumer Fraud Act, Wash. Rev. Code §



                                         70
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 73 of 76 PageID# 73



                       19.86.010, et seq.;

                   hh. West Virginia: The aforementioned practices by Volkswagen were and

                       are in violation of the West Virginia Consumer Credit and Protection Act,

                       West Virginia Code § 46A6-101, et seq.;

                   ii. Wisconsin: The aforementioned practices by Volkswagen were and are

                       in violation of the Wisconsin Deceptive Trade Practices Act, Wis. Stat.

                       §§ 100.18, et seq.

       251.        Under statutes enacted in these 34 states and the District of Columbia, to

protect consumers against unfair, deceptive, fraudulent and unconscionable trade and business

practices and false advertising, Subclass members are consumers who purchased Volkswagen's

defective Affected Vehicles pursuant to a consumer transaction for personal use and are

therefore subject to protection under such legislation.

       252.        Under statues enacted in these 34 states and the District of Columbia to

protect consumers against unfair, deceptive, fraudulent and unconscionable trade and business

practices and false advertising, Volkswagen is a supplier, manufactures, advertisers, and sellers

who are subject to liability under such legislation for unfair, deceptive, fraudulent and

unconscionable consumer sales practices.

       253.        Volkswagen violated the statutes enacted in these 34 states and the District

of Columbia, to protect consumers against unfair, deceptive, fraudulent and unconscionable

trade and business practices and false advertising, by knowingly and falsely representing that

the Timing Chain System in the Subject Vehicles would last beyond the warranty periods, would

not require maintenance during the useful life of the engine, and were not subject to scheduled

maintenance, and by other acts alleged herein. These representations were made through non-



                                                 71
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 74 of 76 PageID# 74



disclosures in the maintenance schedules provided with the Subject Vehicles.13

         254.         Volkswagen violated the statutes enacted in these 34 states and the District

of Columbia, to protect consumers against unfair, deceptive, fraudulent and unconscionable

trade and business practices and false advertising, by willfully failing to disclose and actively

concealing that the Timing Chain System in the Subject Vehicles is defective, as described

above.

         255.         The actions of the Volkswagen alleged herein are uncured or incurable

deceptive acts under the statutes enacted in these 34 states and the District of Columbia, to

protect consumers against unfair, deceptive, fraudulent and unconscionable trade and business

practices and false advertising.

         256.         Volkswagen had actual knowledge of the defective condition of the Timing

Chain System in the Subject Vehicles, and failed to take any action to cure such defective

condition or to adequately inform Plaintiff or the Class of material information regarding the

performance of the Timing Chain System in the Subject Vehicles, well in excess of thirty (30)

days before the Plaintiff or any Class member did or could have possessed any such knowledge.

         257.         As a direct result of the Volkswagen's violations of the statutes enacted in

these 34 states and the District of Columbia to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising, Plaintiff and

members of the Class have been damaged.

         258.         Plaintiff and members of the Class are therefore entitled to and hereby seek

compensatory damages, multiple damages, and equitable and declaratory relief and any and all

other available remedies according to proof.



13
     See Exhibit A.
                                                  72
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 75 of 76 PageID# 75




      WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide Class

and State Subclasses, respectfully request that the Court grant the following relief:

      A.      Certification of the proposed Nationwide Class and State Subclasses, including

              appointment of Plaintiff's counsel as Class Counsel;

      B.      An order temporarily and permanently enjoining Volkswagen from continuing

              the unlawful, deceptive, and unfair business practices alleged in this Complaint;

      C.      Injunctive relief in the form of a recall or free replacement program;

      D.      Restitution, including at the election of Class members, recovery of the purchase

              price of their Affected Vehicles, recovery of costs of repairs made as a result of

              the latent Timing Chain System Defect, or the overpayment or diminution in

              value of their Affected Vehicles;

      E.      Damages, including punitive damages, costs, and disgorgement in an amount to

              be determined at trial;

      F.      An order requiring Volkswagen to pay both pre- and post-judgment interest on any

              amounts awarded;

      G.      An award of costs and attorneys' fees; and

      H.      Such other or further relief as may be appropriate.

                                        BRIAN CONNELLY, JOSEF DAVIS, HANS EUBANKS,
                                        EVGENY FEDOROV, KIN MOY, MICHAEL PARKER,
                                        RICHARD REHAK, TRAVIS SIDES, SHENG SU, AND
                                        ZOLA THORNTON, on behalf of themselves and all
                                        others similarly situated.
                                        BY COUNSEL




                                                73
Case 1:19-cv-01487-LO-MSN Document 1 Filed 11/23/19 Page 76 of 76 PageID# 76



WEBSTER BOOK LLP


By: /s/ Steven T. Webster
Steven T. Webster (VSB No. 31975)
swebster@websterbook.com
Aaron S. Book (VSB No. 43868)
abook@websterbook.com
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
(888) 987-9991 (phone and fax)

Kevin R. Dean (Application for admission
Pro Hac Vice to be submitted upon filing)
John D. O'Neill (Application for admission
Pro Hac Vice to be submitted upon filing)
Motley Rice LLC
28 Bridgeside Boulevard
Mount Pleasant, South Carolina 29464
Telephone: 843.216.9000
E-mail: kdean@motleyrice.com
E-mail: jdoneill@motleyrice.com

Attorneys for Plaintiff and the Proposed Classes




                                                   74
